Exhibit 10.33

Execution Copy

LICENSE AGREEMENT

between

OPTINOSE AS

and

AVANIR PHARMACEUTICALS, INC.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Execution Copy

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (the “Agreement”) is entered into on July 1, 2013 (the
“Effective Date”) between OptiNose AS, a Norwegian corporation, company
registration number 982483131, with its principal place of business at
Austliveien 1, 0751 Oslo, Norway, and its postal address at Pb 288 Roa, 0702
Oslo, Norway (“OptiNose”), and Avanir Pharmaceuticals, Inc., a Delaware
corporation, with offices at 20 Enterprise, Suite 200, Aliso Viejo, CA 92656,
U.S.A. (“Avanir”). OptiNose and Avanir are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, OptiNose is a pharmaceutical company with expertise in improving the
delivery of pharmaceutical products through the nasal cavity through the
research and development of nasal delivery devices;

WHEREAS, Avanir is a pharmaceutical company having the capability to develop,
obtain regulatory approval for, manufacture, distribute, market and sell such
products;

WHEREAS, OptiNose has developed a breath-powered nasal delivery device for the
delivery of, among other products, powder formulations of a triptan, and owns
certain patents, know-how and other intellectual property related to such
product;

WHEREAS, Avanir desires to obtain an exclusive license to such patents, know-how
and other intellectual property in order to develop further and commercialize
the Product in the Licensed Territory (each, as defined below), and OptiNose
desires to grant such license to Avanir, all on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, or other business entity that, directly or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with such Party, as the case may be. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means: (a) to possess, directly or
indirectly, the affirmative power to direct or cause the direction of the
management and policies of such person, corporation, or other business entity,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance; or (b) direct or indirect ownership of fifty
percent (50%) or more of the voting share capital of such person, corporation or
other business entity.

 



--------------------------------------------------------------------------------

Execution Copy

 

1.2 “Annual Net Sales” means the total Net Sales of Products sold by Avanir, its
Affiliates and/or sublicensees in the Licensed Territory for each twelve
(12) consecutive month period commencing with the first day of the calendar
month in which the First Commercial Sale occurs or the anniversary of such date,
as applicable.

1.3 “Commercially Reasonable Efforts” means the level of efforts and resources
consistent with the efforts and resources expended by [***].

1.4 “Confidential Information” means, with respect to a Party, all Information
of such Party or its Affiliates that is provided to the other Party or its
Affiliate pursuant to this Agreement. All Information disclosed by either Party
or its Affiliates to the other Party or its Affiliates pursuant to the
Confidential Disclosure Agreement between the Parties dated September 20, 2012
(the “Confidentiality Agreement”), shall be deemed to have been disclosed under
this Agreement on a going-forward basis and shall be subject to the terms of
Article 12 from and after the Effective Date.

1.5 “Contract Year” means each twelve (12) consecutive month period beginning
with the first day of the calendar month in which the First Commercial Sale
occurs, or the anniversary of such date, as applicable.

1.6 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party or its Affiliate owns or has a license to such
material, Information, or intellectual property right, and has the ability to
grant to the other Party access, a license, or a sublicense (as applicable) to
such material, Information, or intellectual property right on the terms and
conditions set forth herein without violating the terms of any agreement or
other arrangement with any Third Party existing at the time such Party would
first be required hereunder to grant to the other Party such access, license or
sublicense.

1.7 “Device” means a nasal device used for the delivery of pharmaceutical
products in a powder or liquid formulation and that is covered by an OptiNose
Patent listed on Exhibit 1.28.

1.8 “Device Improvement” means any discoveries or inventions, whether or not
patentable, developed by [***] in exercising its rights or performing its
obligations under this Agreement, to the extent [***].

1.9 “FDA” means the U.S. Food and Drug Administration, or its successor.

1.10 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

1.11 “First Commercial Sale” shall mean the date of the first sale for end use
or consumption of the first Product in any country of the Licensed Territory.

1.12 “Fiscal Quarter” means a consecutive three (3) calendar month period during
a Fiscal Year starting on either October 1, January 1, April 1 or July 1, as the
case may be.

1.13 “Fiscal Year” means each consecutive twelve (12) month period commencing on
October 1 of each calendar year and ending on September 30 of the calendar year
thereafter.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

Execution Copy

 

1.14 “Generic Product” means a product that: (a) has been deemed by the FDA to
be [***] to the Product by virtue of [***] or any other product that has been
deemed by the FDA (or other applicable Governmental Authority in a particular
country of the Licensed Territory) to be [***] and (b) [***].

1.15 “Governmental Authority” means any federal, state, local, municipal or
other government authority of any nature (including any governmental division,
prefecture, subdivision, department, agency, bureau, branch, office, commission,
council, court or other tribunal), including any Regulatory Authority.

1.16 “Head to Head Trial” means the [***]

1.17 “IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated hereunder; or (b) an equivalent
application to a Regulatory Authority in any jurisdiction outside the U.S., the
filing of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.

1.18 “Information” means any data, results, technology, business information,
financial information and other proprietary information of any type whatsoever,
in any tangible or intangible form, including know-how, trade secrets,
practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, materials or compositions of matter of
any type or kind (patentable or otherwise), Regulatory Materials, marketing
reports, expertise, technology, test data (including pharmacological,
biological, chemical, biochemical, toxicological, research, preclinical and
clinical test data (including original patient report forms, investigator
reports, clinical protocols, statistical analyses, expert opinions and
reports)), manufacturing data (including analytical and quality control data,
stability data, other study data and procedures and other chemistry,
manufacturing and control (CMC) data), safety or other adverse reaction files
and complaint files, presentations and papers from academic meetings or market
research, in each case, together with all supporting data and raw source data;
provided, however, Information shall exclude any and all patient specific and
other similar data to the extent such exclusion is required by applicable
privacy laws (in which case such Information shall be treated confidentially in
accordance with applicable privacy laws).

1.19 “Lawful Entry” means the commercial launch of a Generic Product following
Regulatory Approval of such Generic Product; provided that, (i) such commercial
launch or other availability of the Generic Product is not [***], or (ii) [***];
and provided further that in each of (i) and (ii), such Generic Product [***].

1.20 “Laws” means all laws, statutes, rules, regulations, and ordinances of any
multi-national, federal, state, local or municipal subdivision, including laws
and regulations promulgated by Regulatory Authorities relating to the
development, manufacture, testing and/or commercialization of pharmaceutical
products.

1.21 “Licensed Territory” means the United States, Canada and Mexico.

1.22 “Marketing Approval Application” or “MAA” means an NDA submitted to (and
the submission of which has been accepted for substantive review by) the FDA in
the United States or a corresponding application for approval to sell a Product
that has been

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-3-



--------------------------------------------------------------------------------

Execution Copy

 

submitted to (and the submission of which has been accepted for substantive
review by) a Regulatory Authority in any other jurisdiction.

1.23 “NDA” means a New Drug Application (or its equivalent), as defined in the
FD&C Act.

1.24 “Net Sales” means the gross amounts invoiced by Avanir, its Affiliates
and/or sublicensees, as the case may be, for sales of Products to Third Party
customers, less reasonable and customary deductions for the following items
incurred, allowed, paid or accrued, as determined in accordance with generally
accepted accounting principles in the United States (“GAAP”), applied on a
consistent basis by Avanir, its Affiliate or sublicensee, as applicable:

 

  (a) [***];

 

  (b) [***];

 

  (c) [***]; and

 

  (d) [***].

Notwithstanding the foregoing, [***]. If a sale or other disposition with
respect to Products is not at arm’s length, then the Net Sales from such sale or
other disposition shall be [***].

1.25 “OptiNose Additional Intellectual Property” means, subject to Section 9.7,
any industrial designs, works of authorship, and copyrights Controlled by
OptiNose or any of its Affiliates as of the Effective Date or during the Term
that are necessary or reasonably useful for the research, development, use,
manufacture, sale or other commercialization of the Product or Device.

1.26 “OptiNose IP” means, collectively, the OptiNose Patents, OptiNose Know-How,
OptiNose Trademarks, and OptiNose Additional Intellectual Property.

1.27 “OptiNose Know-How” means, subject to Section 9.7, all Information
(including trade secrets) Controlled by OptiNose or any of its Affiliates as of
the Effective Date or during the Term necessary or reasonably useful for the
research, development, use, manufacture, sale or other commercialization of the
Device or a Product. OptiNose shall, within [***] of the Effective Date, provide
Avanir with a schedule listing material, tangible OptiNose Know-How. For
clarity, OptiNose Know-How shall include all Device Improvements other than
Device Improvements covered by or claimed in an OptiNose Patent.

1.28 “OptiNose Patent” means, subject to Section 9.7, all Patents Controlled by,
OptiNose or any of its Affiliates as of the Effective Date or during the Term
that cover or claim a Product and/or Device, including those Patents listed on
Exhibit 1.28, together with all divisionals, substitutions, registrations,
re-examinations, additions, continuations, continuations-in-part, reissues,
renewals and Patent Term Extensions of or to any of the foregoing. For clarity,
OptiNose Patents shall include any Patents Controlled by OptiNose or any of its
Affiliates that cover or claim a Device Improvement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-4-



--------------------------------------------------------------------------------

Execution Copy

 

1.29 “OptiNose Trademarks” means, subject to Section 9.7, any, whether domestic
or foreign, trademarks, service marks, and trade names Controlled by OptiNose or
any of its Affiliates as of the Effective Date or during the Term that are used
(or required to be used) in connection with the Device or a Product in the
Licensed Territory, including those trademarks, service marks and trade names
listed on Exhibit 1.29 (the “Existing OptiNose Trademarks”).

1.30 “Out-of-Pocket Expenses” means amounts paid by a Party (or its Affiliate)
to Third Party vendors or contractors, for services or materials provided by
them directly in their performance of activities reflected in the Development
Plan, to the extent the amounts paid for such services or materials are
specified in Exhibit 4.5(a) attached to this Agreement. For clarity,
Out-of-Pocket Expenses do not include payments for salaries or benefits,
facilities, utilities, general office supplies, insurance, information
technology, and other general administrative costs of a Party or its Affiliate.

1.31 [***]

1.32 [***]

1.33 “Patent Term Extension” means any term extensions, supplementary protection
certificates, and equivalents thereof offering patent or patent-like protection
beyond the initial term with respect to any issued Patents.

1.34 “Patents” means, whether domestic or foreign: (a) any patent applications,
issued patents, utility models and designs and inventor’s certificates; and
(b) all divisionals, substitutions, registrations, re-examinations, additions,
continuations, continuations-in-part, reissues, renewals and Patent Term
Extensions of or to any of the foregoing.

1.35 “Product(s)” means any products or product candidates developed by or under
the authority of a Party or any of its Affiliates as of the Effective Date or
during the Term consisting of a formulation that contains [***] a compound
within the class of compounds [***], including any salt, polymorphic or
amorphous form of such a compound, that is delivered in a nasal delivery device;
[***]. For purposes of the foregoing, the class of compounds known as [***]
includes the compounds known as of the Effective Date as the following:
Sumatriptan[***]. Solely for the purposes of clause (i) of Section 2.3(a), a
“Product” shall also include products or product candidates consisting of [***].

1.36 “Product Complaint” means any written, oral or electronic expression of
dissatisfaction regarding a Product, including reports of actual or suspected
product tampering, contamination, mislabeling or inclusion of improper
ingredients.

1.37 “Regulatory Approval” means all approvals, licenses, registrations or
authorizations of any Regulatory Authority necessary for the development,
manufacture, marketing, import or sale of a Product in a given country or
regulatory jurisdiction.

1.38 “Regulatory Authority” means the FDA or any applicable Governmental
Authority in a jurisdiction outside the United States with similar regulatory
authority in such jurisdiction.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-5-



--------------------------------------------------------------------------------

Execution Copy

 

1.39 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any applicable Regulatory Authority or other
Governmental Authority in the Licensed Territory, other than an issued and
unexpired Patent, including any regulatory data protection exclusivity.

1.40 “Regulatory Materials” means all INDs, Marketing Approval Applications,
Regulatory Approvals, applications for pricing approvals and other regulatory
applications, submissions, notifications, communications, correspondence, and/or
filings made to, received from or otherwise conducted with a Regulatory
Authority (including minutes of meeting with Regulatory Authorities and any
Product package insert) that are necessary or reasonably useful in connection
with, or otherwise pertain specifically to, the development, manufacture,
marketing, sale or other commercialization of the Product in the Licensed
Territory.

1.41 [***] means that[***] at least one of the criteria set forth below in items
(i) through (iv) has been satisfied and item (v) has been satisfied:

 

  (i) [***]

 

  (ii) [***]

 

  (iii) [***]

 

  (iv) [***].

 

  (v) [***]

1.42 “Third Party” means any person, corporation or other business entity, other
than OptiNose or Avanir or their respective Affiliates.

1.43 “United States” or “U.S.” means the United States of America and its
possessions and territories, including Puerto Rico.

1.44 “Valid Claim” means an issued and unexpired claim of Patent, or a claim of
a pending patent application, included in the OptiNose Patents within the
Licensed Territory that: (a) has not been held unpatentable, invalid or
unenforceable by a court or other Governmental Authority of competent
jurisdiction in a decision from which no appeal can be or has been taken; and
(b) which has not been admitted to be invalid or unenforceable through reissue,
re-examination, disclaimer or otherwise. Notwithstanding the foregoing, if a
claim of a pending patent application within the OptiNose Patents has not issued
as a claim of a patent within [***] after the filing date from which such claim
takes priority, such claim shall not be a Valid Claim for the purposes of this
Agreement, unless and until such claim issues as a claim of an issued patent
(from and after which time the same shall be deemed a Valid Claim subject to
(a) and (b) above).

1.45 “Wind-Down Period” means the period commencing on the termination of this
Agreement in its entirety and ending [***] thereafter.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-6-



--------------------------------------------------------------------------------

Execution Copy

 

1.46 Additional Definitions. Each of the following terms shall have the meaning
described in the corresponding Section of this Agreement indicated below:

 

Term

  

Section

Acquiring Entities

   9.7

Acquisition

   9.7

Avanir Assumed Patent

   9.2(b)

Avanir Indemnitees

   11.1

Avanir Trademarks

   9.6

[***]

   [***]

Claims

   11.1

Committee

   3.4

Consultants

   Exhibit 4.5(b)

Cost Sharing Commencement Date

   Exhibit 4.5(b)

Current Clinical Studies and Activities

   4.3(a)

[***]

   [***]

Debarred Person

   10.3(l)

Development Milestone

   8.2(a)

Development Plan

   4.1(a)

Development Plan Budget

   Exhibit 4.5(b)

Device-Specific Regulatory Materials

   5.4(b)

[***]

   [***]

Escalation Notice

   3.6

HSR Act

   10.2(p)

HSR Rules

   10.2(p)

Indemnified Party

   11.3

Indemnifying Party

   11.3

Infringement

   9.3(a)

Infringer

   9.3(a)

JAMS

   14.3(b)

Joint Development Committee / JDC

   3.2(a)

Joint Development Costs

   Exhibit 4.5(b)

Joint Intellectual Property Committee / JIPC

   3.3

Joint Steering Committee / JSC

   3.1(a)

Liabilities

   11.1

OptiNose Indemnitees

   11.2

OptiNose Style Guide

   6.3

Patent Challenge

   13.2(b)

Product Launch Plan

   6.2(a)

Prosecution and Maintenance

   9.2(c)

Royalty

   8.3(a)

Royalty Report

   8.3(b)(i)

Royalty Term

   8.3(d)

Rules

   14.3(b)

Sales Milestone

   8.2(b)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-7-



--------------------------------------------------------------------------------

Execution Copy

 

Term

  

Section

Supply Agreement

   7.4

Supply Transition Date

   7.1

Supply Transition Period

   2.1(b)

Supply Transition Plan

   7.1

Tax residence Certificate

   8.4(b)

Term

   13.1

Third Party Agreements

   10.3(a)

Third Party Infringement Actions

   9.4

1.47 Interpretation.

Unless specified to the contrary, references to Articles, Sections or Exhibits
mean the particular Articles, Sections or Exhibits to this Agreement and
references to this Agreement include all Exhibits hereto. Unless the context
clearly requires otherwise, whenever used in this Agreement: (i) the words
“include” or “including” shall be construed as incorporating, also, “but not
limited to” or “without limitation,” whether or not such additional words are
written; (ii) the word “or” shall have its inclusive meaning of “and/or” except
when paired as “either/or”; (iii) the word “day” or “quarter” or “year” means a
calendar day or calendar quarter or calendar year; (iv) the word “notice” shall
require notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other communications contemplated under this
Agreement; (v) the words “hereof,” “herein,” “hereunder,” “hereby” and
derivative or similar words refer to this Agreement (including the Exhibits
hereto); (vi) provisions that require that a Party, the Parties or a Committee
hereunder “agree,” “consent” or “approve” or the like shall require that such
agreement, consent or approval be specific and in writing, whether by written
agreement, letter or otherwise; (vii) words of any gender include the other
gender; (viii) words using the singular or plural number also include the plural
or singular number, respectively; (ix) the word “will” shall be construed to
have the same meaning and effect as the word “shall;” and (x) references to any
specific Law, article, section or other division thereof, shall be deemed to
include the then current amendments thereto or any replacement thereof.

ARTICLE II

LICENSES AND TECHNOLOGY TRANSFER

2.1 License to Avanir under OptiNose IP.

(a) Exclusive Product License. Subject to Section 2.1(b) below and the other
terms and conditions of this Agreement, OptiNose hereby grants Avanir an
exclusive (even as to OptiNose) license to and under the OptiNose Know-How, the
OptiNose Patents, the OptiNose Trademarks and the OptiNose Additional
Intellectual Property: (i) to use, sell, offer for sale, have sold and import
the Product in the Licensed Territory; and (ii) to make or have made the Product
anywhere in the world solely for such permitted use, sale, offer for sale and
importation in the Licensed Territory; provided that Avanir shall [***].

(b) Retained Rights. Notwithstanding Section 2.1(a) above, but subject to
Section 2.3 below, OptiNose retains rights under the OptiNose IP to use, make,
have made, sell, have sold, import or otherwise export products (including the
Product) in the Licensed Territory

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-8-



--------------------------------------------------------------------------------

Execution Copy

 

for uses other than the prevention, treatment and/or palliation of, or other
applications relating to, [***] or [***]. For the avoidance of doubt, but
subject to Section 2.3 below: (i) the foregoing retention of rights includes
OptiNose’s rights to use, make, have made, sell, have sold, import, or otherwise
exploit products for the prevention, treatment and/or palliation of, or other
applications relating to [***] so long as such products are not a Product; and
(ii) subject to the manufacturing rights granted by OptiNose to Avanir pursuant
to Section 2.1(a)(ii) above, nothing in this Agreement shall limit (or be
construed to limit) OptiNose’s rights to freely exploit any OptiNose IP or other
intellectual or proprietary rights Controlled by OptiNose or its Affiliates or
the Product outside the Licensed Territory, including to make or have made the
Product anywhere in the world solely to exploit the Product outside of the
Licensed Territory (or from the Effective Date until the Supply Transition Date
(“Supply Transition Period”), for the purposes of using Product in the Licensed
Territory in accordance with the Development Plan under this Agreement).

(c) Sublicense Rights. Subject to the terms and conditions of this
Section 2.1(c), Avanir shall have the right to grant and authorize sublicenses
to its Affiliates and any Third Party under the rights granted in Section 2.1(a)
above, without the consent of OptiNose; provided that with respect to each such
sublicense under the OptiNose IP granted by Avanir to a Third Party: (i) such
sublicense shall be in writing and shall refer to this Agreement and shall be
subject and subordinate to this Agreement; (ii) a copy of such sublicense shall
be provided to OptiNose following the execution thereof; provided that
confidential terms may be redacted to the extent such terms are not necessary to
determine compliance with this Agreement or to determine the rights granted
under any OptiNose IP; and (iii) [***]. In addition, such Third Party
sublicensee shall: (A) [***]; (B) [***]; (C) [***]; (D) [***]; and (E) [***].
Avanir shall use reasonable efforts to enforce the provisions of its agreements
with sublicensees incorporating the requirements set forth in the foregoing
clauses (A) through (E). For the avoidance of doubt, any co-promotion agreement
or similar agreement pursuant to which Avanir’s counterparty is compensated by
Avanir for its activities and does not receive any revenues from sales of
Product directly from the purchasers thereof shall not be deemed a sublicense
pursuant to this Section 2.1(c) (and conversely any co-promotion agreement or
similar agreement pursuant to which Avanir’s counterparty does receive any
revenues from sales of Product directly from the purchasers thereof shall be
deemed a sublicense); provided that any such agreement between Avanir or its
Affiliate with respect to co-promotion or other similar arrangement involving
the Product shall comply with the terms of clauses (A) through (E) of this
Section 2.1(c).

2.2 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants any license or other rights, express or implied, under its
intellectual property rights or its INDs, MAAs, Regulatory Approvals or
confidential and proprietary rights to the other Party, and no additional rights
shall be deemed granted by implication, estoppel or otherwise. Nothing in this
Agreement will grant (or be construed to grant) to Avanir or its Affiliates any
right to make, have made, use, offer for sale, sell, import or otherwise exploit
any product other than a Product or a Device in connection with the making,
having made, use, offering for sale, selling, importing or otherwise exploiting
a Product for the Licensed Territory.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-9-



--------------------------------------------------------------------------------

Execution Copy

 

2.3 Restrictions on the Parties.

(a) Notwithstanding any provision of this Agreement to the contrary, commencing
on the Effective Date and continuing until the expiration or earlier termination
of this Agreement, OptiNose agrees, on behalf of itself and its Affiliates,
(i) not to[***], or (B) authorize or assist any Third Party to do any of the
foregoing; and (ii) to refrain from asserting any rights of OptiNose or its
Affiliates under any other Patents Controlled by OptiNose or its Affiliates,
against the use, making, having made, or other permitted exploitation of a
Product by or under the authority of Avanir in the Licensed Territory.

(b) Notwithstanding any provision of this Agreement to the contrary, Avanir
agrees, on behalf of itself and its Affiliates, and shall use reasonable efforts
to require its sublicensees, not to, directly or indirectly: (i) manufacture,
use, sell, offer for sale, market, promote, import or otherwise exploit or
commercialize any Product outside the Licensed Territory (except as expressly
permitted by Section 2.1(a)(ii)), or (ii) authorize or assist any Third Party to
do any of the foregoing.

2.4 Transfer of OptiNose Know-How.

(a) [***], OptiNose shall provide to Avanir [***] copies of all OptiNose
Know-How that is in tangible form and that may be [***] for Avanir to develop,
obtain Regulatory Approval for, and/or commercialize the Product in the Licensed
Territory and to manufacture the Product in any country for use and sale in the
Licensed Territory (subject to Section 2.1(a)(ii) to the extent applicable),
including: (i) copies of all documentation, reports and other Information from
all clinical trials and preclinical studies for the Product or the Device that
have been obtained by OptiNose; (ii) copies of all Regulatory Materials
pertaining to the Product in the Licensed Territory; and (iii) copies of all
non-clinical, analytical and manufacturing data relating to the Product.

(b) From time-to-time throughout the Term [***], and otherwise promptly upon
Avanir’s reasonable request, OptiNose shall provide to Avanir copies of all
OptiNose Know-How that is in tangible form and that is Controlled by OptiNose
that has not previously been provided hereunder, including all additional data,
documentation, reports and other Information arising out of all activities
assigned to OptiNose under the Development Plan.

(c) In complying with its obligations under this Section 2.4, OptiNose shall
provide the OptiNose Know-How in electronic form, to the extent the same exists
in electronic form, and shall provide copies as reasonably requested. The
Parties will cooperate and reasonably agree upon formats and procedures to
facilitate the orderly and efficient exchange of the OptiNose Know-How, as set
forth above.

(d) Upon Avanir’s request and until [***], OptiNose shall reasonably cooperate
with and assist Avanir as may be reasonably necessary to allow Avanir to
understand the OptiNose Know-How and to utilize the OptiNose Know-How for the
purposes contemplated in this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-10-



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE III

GOVERNANCE

3.1 Joint Steering Committee.

(a) Establishment. Within [***] following the Effective Date, OptiNose and
Avanir shall establish a Joint Steering Committee (“Joint Steering Committee” or
“JSC”) to oversee, review and coordinate the Parties’ development activities
with respect to the Product and Regulatory Approvals for the Product in the
Licensed Territory and to provide a forum for the Parties to discuss Avanir’s
activities with respect to the commercialization of the Product in the Licensed
Territory, subject to the provisions of this Article 3.

(b) Duties. The JSC shall:

(i) Review changes to the Development Plan in accordance with this Agreement;

(ii) Provide a forum for the Parties to exchange information and coordinate
their respective activities regarding matters pertaining to the development and
manufacture of the Product and matters pertaining to Regulatory Approval of the
Product in the Licensed Territory, as provided in Article 4 below;

(iii) Until [***], provide a forum for the Parties to discuss Avanir’s
activities with respect to the commercialization of the Product in the Licensed
Territory;

(iv) As appropriate, establish additional committees to allow for the exchange
of information between the Parties relating to the commercialization of the
Product in the Licensed Territory;

(v) Provide a forum for resolving matters to be decided by the JDC under this
Agreement pursuant to the procedures set forth in Section 3.2 and Section 3.6
below; and

(vi) Perform such other duties as are specifically assigned to the JSC in this
Agreement.

3.2 Joint Development Committee.

(a) Establishment. Within [***] following the Effective Date, OptiNose and
Avanir shall establish a joint development committee (“Joint Development
Committee” or “JDC”) to oversee, review and manage the conduct of the
development activities necessary to obtain Regulatory Approval for the Product
in the Licensed Territory.

(b) Duties. Until [***], the JDC shall:

(i) Review and approve changes to the Development Plan in accordance with
Section 4.1(b);

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-11-



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Subject to and within the parameters of the Development Plan, oversee and
manage development and regulatory activities for the Product in the Licensed
Territory;

(iii) Perform such other duties as are specifically assigned to the JDC in this
Agreement or delegated to the JDC by the JSC.

3.3 Joint IP Committee. Within [***] following the Effective Date, OptiNose and
Avanir shall establish a joint intellectual property committee (“Joint IP
Committee” or “JIPC”) to discuss all OptiNose Patents, OptiNose Trademarks and
copyright matters relating to the OptiNose IP to the extent licensed to Avanir
or its Affiliates for Products and to ensure that Avanir has a reasonable
opportunity to review, comment on and cooperate in determining OptiNose’s
strategy relating to the filing, prosecution, maintenance and enforcement of the
OptiNose Patents.

3.4 Committee Membership. The JSC, JDC and JIPC (each, a “Committee”) shall each
be composed of an equal number of representatives from each of OptiNose and
Avanir, selected by such Party. Unless the Parties otherwise agree, the exact
number of representatives for each of OptiNose and Avanir shall be: (a) with
respect to the JSC, three (3) representatives, at least one of whom shall be at
the [***] level or above; (b) with respect to the JDC, three (3)
representatives, at least one of whom shall be at the [***] level or above; and
(c) with respect to the JIPC, two (2) representatives, at least one (1) of whom
shall be a Juris Doctor (or an equivalent legal education in a jurisdiction
outside the United States), be licensed to practice before the United States
Patent & Trademark Office or the European Patent Office and have responsibility
for intellectual property matters for the Party whom they represent. Either
Party may replace its respective Committee representatives at any time with
prior written notice to the other Party.

3.5 Committee Meetings. The JSC shall each meet at least once each calendar
quarter, or as more or less often as otherwise agreed to by the Parties. The JDC
and JIPC shall meet at least two (2) times each calendar year, or as otherwise
reasonably requested by either Party to fulfill such Committee’s
responsibilities under this Agreement. All Committee meetings may be conducted
by telephone, video-conference or in person as determined by the applicable
Committee; provided that each Committee shall meet in person at least once each
calendar year unless otherwise agreed by the Parties. Unless otherwise agreed by
the Parties, all in-person meetings for each Committee shall be held on an
alternating basis between OptiNose’s U.S. facilities and Avanir’s U.S.
facilities. Each Party shall bear its own personnel and travel costs and
expenses relating to Committee meetings. With the consent of the other Party
(not to be withheld unreasonably), other representatives of a Party may attend
any Committee meeting as non-voting observers.

3.6 Committee Decision-making. Decisions of the JSC and JDC shall each be made
by [***]. In the event the JDC fails to reach [***] agreement with respect to a
particular matter within its decision-making authority, then, upon request by
either Avanir or OptiNose, such matter shall be referred to the JSC for
resolution. In the event that the JSC fails to reach [***] agreement with
respect to a particular matter within its authority within [***] of the matter
first being presented to the JSC for decision, then upon written notice by one
Party to the other Party

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-12-



--------------------------------------------------------------------------------

Execution Copy

 

specifying the matter within the authority of the JSC that is in dispute (each,
an “Escalation Notice”), [***] to resolve such matter, by telephone or in person
as mutually agreed. If, despite [***], the [***] fail to resolve such matter
within [***] following the date of the Escalation Notice, then upon the written
request of either Avanir or OptiNose, [***]; provided, however, that [***] in a
manner that would: (i) [***], or (ii) [***].

3.7 Scope of Governance. Notwithstanding the creation of the JSC, JDC or JIPC,
each Party shall retain the rights, powers and discretion granted to it
hereunder, and no Committee shall be delegated or vested with rights, powers or
discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing. No Committee shall have the power to
amend or modify this Agreement, and no decision of any Committee shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be formally decided by the JSC and JDC, as applicable,
are only those specific issues that are expressly provided in this Agreement to
be decided by the JSC and JDC, as applicable.

ARTICLE IV

DEVELOPMENT

4.1 Development Plan.

(a) Initial Development Plan. An initial development plan setting forth the
development activities to be conducted by each Party in support of [***], and
the anticipated budget and timeline therefor is attached hereto as Exhibit 4.1
(“Development Plan”). The Development Plan shall specify the number of personnel
(calculated on the basis of full-time equivalents (“FTEs”)) that each Party (and
if applicable, its Affiliates) is expected to provide in connection with the
performance of such Party’s and its Affiliates’ responsibilities under the
Development Plan and the budget for Out-of-Pocket Expenses of each Party for
such development activities. Each Party shall use [***] to fulfill such FTE and
other obligations in the performance of its responsibilities under the
Development Plan.

(b) Changes to a Development Plan. The JDC shall review the Development Plan on
an ongoing basis, and in no event less frequently than [***]. The JDC may adopt
amendments to the then-current Development Plan (including any amendments or
updates to the Development Plan as permitted under this Section 4.1(b));
provided, however, that the written approval of both Avanir and OptiNose (which
approval shall not be unreasonably withheld) shall be required for any amendment
to the Development Plan that: (i) would impose on OptiNose the responsibility to
incur Out-Of-Pocket Expenses in connection with the development of the Product
in the Licensed Territory in addition to those specified to be incurred by
OptiNose in Exhibits 4.5(a) and 4.5(b) attached hereto; or (ii) OptiNose can
reasonably expect would result in a delay of [***] beyond the anticipated date
for [***] specified in the initial Development Plan attached to as Exhibit 4.1
(or such later date as Avanir and OptiNose mutually agree, which agreement shall
not be unreasonably withheld by either Party);.

4.2 Development Activities of Avanir. Except as provided in Section 4.3 below,
and subject to Section 4.1(b)(ii), Avanir shall have the right to control, and
shall [***] conduct, clinical development and other activities required to
[***]. Avanir shall carry out all such

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-13-



--------------------------------------------------------------------------------

Execution Copy

 

activities in the United States in accordance with the then-current Development
Plan and the Out-Of-Pocket Expenses incurred by Avanir in performing such
activities shall be shared by the Parties to the extent and as provided in
Section 4.5 below. In addition, Avanir shall, at its expense, be responsible for
the conduct of clinical trials, continuing non-clinical studies and other
activities following the receipt of Regulatory Approval for the Product in each
country of the Licensed Territory for the further development of the Product for
use in such country. Without limiting the foregoing, such development activities
shall include the performance of any post-marketing studies required by
applicable Regulatory Authorities to maintain Regulatory Approvals held by
Avanir (or its designee) for the Product in the Licensed Territory.

4.3 Development Activities of OptiNose.

(a) Development Activities in the Licensed Territory. Except as otherwise
mutually agreed, after the Effective Date, OptiNose shall be responsible for
completing [***] and those other clinical studies and activities listed on
Exhibit 4.3 to this Agreement or assigned to OptiNose under the Development Plan
(collectively, the “Current Clinical Studies and Activities”) and the
Out-of-Pocket Expenses incurred by OptiNose in performing the Current Clinical
Studies and Activities shall be shared by the Parties to the extent and as
provided in Section 4.5 below. Notwithstanding any other provision of this
Agreement, the Parties shall not modify, in any material respect, the [***] in
effect as of the Effective Date, unless mutually agreed (which agreement shall
not be unreasonably withheld by either Party); provided further that the Parties
acknowledge and agree that, promptly following the Effective Date, they shall
cooperate in good faith to develop and mutually agree upon [***]. OptiNose shall
[***] conduct and complete the Current Clinical Studies and Activities assigned
to it in the Development Plan in accordance with the timelines specified therein
and otherwise in accordance with this Agreement.

(b) Development Activities Outside the Licensed Territory. OptiNose agrees to
keep Avanir reasonably informed regarding the clinical and other material
development activities relating to Products outside the Licensed Territory by
way of updates to the JSC at its meetings[***]. Without limiting the foregoing
or Section 2.4 above, [***] OptiNose shall provide to Avanir copies of all
protocols for clinical trials involving a Product (and a synopsis thereof)
proposed to be conducted outside the Licensed Territory reasonably in advance of
the date the protocol for the applicable clinical trial will be submitted to a
Regulatory Authority or the date of the initiation of such trial (whichever
occurs first). Avanir shall have the right to comment on such protocols to the
extent the corresponding clinical trial(s) are reasonably likely to [***] impact
the commercialization of the Product in the Licensed Territory and OptiNose
shall [***] any such comments provided by Avanir.

4.4 Conduct of Activities. Each Party shall conduct those activities allocated
to such Party under the Development Plan in compliance in all material respects
with all applicable Laws and in accordance with good scientific and clinical
practices, applicable under the applicable law of the country in which such
activities are conducted.

4.5 Development Cost Sharing. The Parties shall share [***] those Out-of-Pocket
Expenses constituting Joint Development Costs set out in Exhibit 4.5(a) that are
incurred under and in accordance with the Development Plan in performing
development and/or regulatory

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-14-



--------------------------------------------------------------------------------

Execution Copy

 

activities to [***]. Each Party shall remit any necessary reimbursement payments
to the other Party in furtherance of its obligations under this Section 4.5 in
accordance with the procedures set forth on Exhibit 4.5(b). It is understood
that Joint Development Costs shall not include [***].

4.6 Communications Regarding Development of Product. Each Party agrees to keep
the other Party reasonably informed as to the progress of such Party’s
performance of the clinical and other development activities and regulatory
activities assigned to such Party (or its Affiliate) under the Development Plan,
by way of updates to the JDC at its meetings and as otherwise reasonably
requested.

ARTICLE V

REGULATORY MATTERS

5.1 In General. Avanir shall [***] to obtain Regulatory Approval for the Product
in the United States, Canada and Mexico.

5.2 Assignment of Regulatory Filings. Promptly following the Effective Date,
[***], OptiNose shall assign and cause to be assigned to Avanir IND No. [***]
and all other Regulatory Material relating to the Product in the Licensed
Territory. Prior to the assignment and transfer of such IND and other Regulatory
Materials, OptiNose shall maintain (and/or cause to be maintained) such IND and
other Regulatory Materials and shall take all reasonable actions to make
available to Avanir and/or its designee the benefits of such IND and other
Regulatory Materials in the Licensed Territory, to the extent required by Avanir
in connection with its activities under this Agreement. The Out-Of-Pocket
Expenses incurred by OptiNose in performing its obligations under this
Section 5.2 shall be shared by the Parties to the extent and as provided in
Section 4.5 above.

5.3 Responsibility for Regulatory Filings. Following the Effective Date and
subject to Section 5.4, Avanir shall be responsible for and shall [***],
preparing, filing, obtaining and maintaining Regulatory Approvals for the
Product in the Licensed Territory. Such activity by Avanir shall be done in
consultation with the JDC and to the extent applicable, subject to the
provisions of Section 5.4, and through the JDC, Avanir shall consult with
OptiNose in connection with Avanir’s pursuit of such activities in the United
States and reasonably consider comments provided by OptiNose at the meetings of
the JDC with respect thereto. Avanir shall also obtain any export approvals
required by the FDA to import or export the Product to any country within the
Licensed Territory. The Out-Of-Pocket Expenses incurred by Avanir in connection
with preparing, filing, and obtaining Regulatory Approvals for the Product in
the United States under this Article 5 shall be shared by the Parties to the
extent and as provided in Section 4.5 above.

5.4 Regulatory Cooperation. Subject to this Section 5.4, Avanir shall be
responsible for liaising with and managing all interactions with Regulatory
Authorities in the Licensed Territory relating to the Product, unless otherwise
agreed in writing by the Parties, [***].

(a) Involvement of OptiNose. [***]:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-15-



--------------------------------------------------------------------------------

Execution Copy

 

  (i) [***];

 

  (ii) [***]; and

 

  (iii) [***].

(b) OptiNose Right to [***] Device-Specific Regulatory Materials. To the extent
the content of any Marketing Approval Application, labeling, and/or other
Regulatory Materials, for the Product in the Licensed Territory pertains
specifically to the Device (“Device-Specific Regulatory Materials”), OptiNose
shall have the right to [***] such content if OptiNose [***] that such content
is reasonably likely to [***]; provided that OptiNose shall not [***] and if
OptiNose does [***], upon Avanir’s request, OptiNose shall promptly meet with
Avanir to discuss [***]; provided further that if Avanir has not received notice
from OptiNose [***] to any such Device-Specific Regulatory Materials within
[***] of OptiNose’s receipt of the same, OptiNose’s [***] and Avanir may [***].

(c) Cooperation and Assistance. Without limiting Section 5.4(a) and
Section 5.4(b) above: (i) Avanir shall keep OptiNose reasonably informed via the
JDC as to all material interactions with Regulatory Authorities in the Licensed
Territory relating to the Product; and (ii) OptiNose shall provide reasonable
cooperation and assistance to Avanir in the event Avanir must respond to
questions from Regulatory Authorities in the Licensed Territory concerning
development activities conducted by or on behalf of OptiNose or its Affiliates
involving the Device or the Product; provided that the Out-of-Pocket Expenses
incurred by OptiNose in providing such cooperation to respond to questions:
(A) from the FDA, shall constitute Joint Development Costs that are shared by
the Parties in accordance with Section 4.5 and Exhibit 4.5(b); and (B) from a
Regulatory Authority in a country of the Licensed Territory outside the United
States, shall be reimbursed by Avanir.

5.5 Clinical Safety Reporting; Pharmacovigilance.

(a) Clinical Safety Reporting. As between the Parties: (a) OptiNose shall be
responsible for the timely reporting of all adverse drug reactions/experiences,
Product quality, Product Complaints, and safety data concerning the Product to
the appropriate Regulatory Authorities in the Licensed Territory until the
transfer of the IND pursuant to Section 5.2 above; and (b) Avanir shall be
responsible for the timely reporting of all adverse drug reactions/experiences,
Product quality, Product Complaints, and safety data concerning the Product to
the appropriate Regulatory Authorities in the Licensed Territory following the
transfer of the IND pursuant to Section 5.2 above.

(b) Pharmacovigilance Agreement. During the Term, OptiNose shall promptly report
to Avanir any Information of which it becomes aware concerning any adverse
event, including any Product malfunction, side effect, injury, toxicity or
sensitivity reaction, or any unexpected incident, in or involving a research
patient in a clinical trial or other person involving the Product (and if
required by a Regulatory Authority, the Device) and the seriousness thereof,
whether or not determined to be attributable to any Product. In conjunction with
this Agreement, the Parties shall enter into a pharmacovigilance agreement
consistent with the ICH guidelines, including: (i) providing detailed procedures
regarding the maintenance of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-16-



--------------------------------------------------------------------------------

Execution Copy

 

core safety information and the exchange of safety data relating to the Product
(and if required by a Regulatory Authority, the Device) within and outside the
Licensed Territory within appropriate timeframes and in an appropriate format to
enable each Party to meet both its expedited and periodic regulatory reporting
requirements; and (ii) ensuring compliance with the reporting requirements of
all applicable Regulatory Authorities within and outside the Licensed Territory.

5.6 Inspections. During the Term or (if longer) as otherwise required by Law,
[***], OptiNose shall permit Avanir and its representatives (and those of any
Regulatory Authority and/or Third Party that Avanir requests) to enter the
relevant sites of OptiNose and its contractors who were involved in the
development or production of any Product or the generation of any material
OptiNose Know-How, including clinical trial sites and, if applicable,
manufacturing sites, during normal business hours and upon reasonable advance
notice, to inspect and verify the activities related to the development and/or
production of Product, including compliance with applicable Laws. Upon Avanir’s
request, OptiNose shall, at Avanir’s expense, provide assistance in connection
with any such inspection. [***].

ARTICLE VI

COMMERCIALIZATION

6.1 In General. Avanir (itself or through its Affiliates or respective
sublicensees) shall have the sole right and responsibility to commercialize the
Product in the Licensed Territory, as provided in this Article 6, including the
responsibility for all medical affairs matters relating to the Product in the
Licensed Territory. Avanir shall [***], following its receipt of Regulatory
Approval of such Product in each jurisdiction in the Licensed Territory,
including in accordance with the Product Launch Plan for the period such plan is
in effect and to the extent applicable. Avanir shall conduct all
commercialization activities with respect to the Product in the Licensed
Territory in compliance with applicable Laws, in all material respects.

6.2 Product Launch Plan.

(a) Product Launch Plan. No later than [***] prior to the anticipated date of
the First Commercial Sale of the Product in the United States, Avanir shall
prepare and provide to the JSC and OptiNose preliminary Product launch plan
summarizing generally Avanir’s plans for pre-commercialization activities with
respect to the Product in the United States, and the commercialization of the
Product in the United States for the [***] (“Product Launch Plan”). Without
limiting the foregoing, the Product Launch Plan shall provide for [***].

(b) Updates to the Product Launch Plan. Avanir shall finalize the Product Launch
Plan [***] prior to the anticipated date of the First Commercial Sale of the
Product in the United States and shall provide such updated Product Launch Plan
to OptiNose and the JSC. Thereafter, from time to time prior to [***], Avanir
shall update the Product Launch Plan as necessary, and shall submit any such
updated Product Launch Plan to the JSC and OptiNose; provided that, [***].
OptiNose shall have the right to review and comment upon the initial Product
Launch Plan, and any such amendments to such plan, and Avanir shall reasonably
consider any comments provided by OptiNose with respect thereto.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-17-



--------------------------------------------------------------------------------

Execution Copy

 

6.3 Compliance with OptiNose Style Guide. OptiNose shall create guidelines for
Device-specific marketing materials for the Product in the United States
(“OptiNose Style Guide”) which shall include guidelines for the following
content contained within Product marketing materials: [***] OptiNose shall
submit the OptiNose Style Guide to Avanir for Avanir’s review and comment at
least [***] days prior to Avanir’s anticipated submission to the FDA of an NDA
for a Product and OptiNose shall use reasonable efforts to incorporate any
comments Avanir may have with respect to the OptiNose Style Guide. Avanir shall
ensure that its promotional activities with respect to the Device shall comply
with the OptiNose Style Guide unless [***] (a) would violate applicable Laws or
(b) is [***] on the commercialization of the Product in a particular country of
the Licensed Territory.

6.4 Communications Regarding Commercialization of the Product. Avanir and
OptiNose each agrees to keep the other Party reasonably informed as to the
progress of the material commercialization activities with respect to the
Product conducted by or under the authority of such Party in such Party’s
territory (i.e., for Avanir in the Licensed Territory and for OptiNose, outside
the Licensed Territory), by way of updates to the JSC at its meetings and as
otherwise reasonably requested[***].

ARTICLE VII

MANUFACTURE AND SUPPLY

7.1 Transfer of Manufacturing and Supply Responsibility. Within [***] after the
Effective Date, Avanir and OptiNose shall develop and reasonably agree upon a
detailed plan, including technical transfer requirements, (“Supply Transition
Plan”) to transfer to Avanir (or its designee) responsibility for manufacturing
and supply of the Device and Product for commercial use (including registration
batches, validation batches, pre-launch quantities and launch quantities of the
Product) in the Licensed Territory by Avanir, its Affiliates and/or sublicensees
by no later than [***]. OptiNose shall [***] allocate appropriate resources to
effect the transfer of such responsibility in an orderly and timely manner in
accordance with the Supply Transition Plan and the timelines set forth therein.
The Supply Transition Plan shall also include provisions for the assignment, at
Avanir’s request, of OptiNose’s (or its Affiliates’) agreements for the
manufacture and/or supply of Devices and the Product for the Licensed Territory;
provided that neither OptiNose nor any of its Affiliates shall not be obligated
to assign to Avanir any such agreement that is [***] in connection with
OptiNose’s research, development or commercialization of the Product outside the
Licensed Territory or of any products other than the Product; provided further
that if any such agreements will not be assigned by OptiNose (or its relevant
Affiliate) to Avanir following the Supply Transition Date, OptiNose shall (and
shall cause its Affiliates to) cooperate with Avanir to provide Avanir with the
benefits of its arrangements with the relevant Third Party supplier relating to
the manufacture and/or supply of the Product for the Licensed Territory, until
such time as Avanir has established its own arrangements with respect thereto.
Without limiting the foregoing, the Supply Transition Plan shall include the
provision to Avanir of all OptiNose Know-How and OptiNose Additional
Intellectual Property not previously disclosed by OptiNose to Avanir hereunder
and that is [***] for the manufacture of the Device and Product in accordance
with the licenses granted to Avanir under this Agreement.

7.2 Activities Prior to Supply Transition Date. Prior to the Supply Transition
Date:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-18-



--------------------------------------------------------------------------------

Execution Copy

 

(a) OptiNose shall supply to Avanir, and be responsible for obtaining supply for
itself of, all units of the Device and the Product necessary for the conduct of
the activities under Development Plan, [***]; and

(b) OptiNose shall maintain and manage its relationships with any Third Party
suppliers of the Device and/or the Product in a manner consistent with the
Supply Transition Plan to reasonably facilitate the transfer to Avanir of
responsibility for manufacturing and supply of the Product for commercial use in
the Licensed Territory from and after the Supply Transition Date.

7.3 Activities After Supply Transition Date.

(a) Within [***] after the Supply Transition Date, OptiNose shall transfer to
Avanir all remaining inventory of any unfinished Product work in progress or
finished Products in OptiNose’s possession, or held on behalf of OptiNose, other
than (i) [***] and/or (ii) [***].

(b) After the Supply Transition Date, Avanir shall supply to OptiNose, and be
responsible for obtaining supply for itself of, all units of the Product
necessary for the conduct of activities under the Development Plan and the
commercialization of the Product in the Licensed Territory.

(c) Within [***] after the Supply Transition Date, OptiNose shall cause its
Affiliate to sell, convey, assign and transfer to Avanir all right, title and
interest, in and to the equipment set forth on Exhibit 7.3(c) for the [***]
price set forth in Exhibit 7.3(c), which amount shall be paid by Avanir to
OptiNose within [***] following the transfer of such equipment becoming
effective. OptiNose will execute and deliver to Avanir on the Supply Transition
Date, a general assignment and bill of sale in a mutually agreeable form and
such other instruments of conveyance, assignment and transfer as Avanir may
reasonably request, in each case to convey to Avanir all right title and
interest in and to such equipment. To the extent such equipment is in the
possession of a Third Party, OptiNose shall provide notice to such Third Party
of the conveyance, assignment and transfer of such equipment to Avanir and
instruct such Third Party to hold and maintain such equipment solely for the
benefit of Avanir after the Supply Transition Date and not use such equipment
for any purpose other than as expressly requested by Avanir.

(d) On and from the Supply Transition Date, as between the Parties and subject
to OptiNose’s rights under Section 2.1(b) Avanir shall have the exclusive right
to manufacture the Product for distribution in the Licensed Territory.

7.4 Supply of Product and Devices to OptiNose. After the Supply Transition Date,
the Parties shall cooperate, as mutually agreed, on the supply by Avanir (or its
designee) to OptiNose of [***], pursuant to a separate supply agreement (“Supply
Agreement”). If the Parties mutually agree, OptiNose and Avanir shall negotiate
in good faith the terms of such Supply Agreement, which terms shall include the
pricing of such [***] and/or such [***] to be supplied by Avanir (or its
designee) to OptiNose and other commercially reasonable terms and conditions for
agreements of this type.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-19-



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE VIII

COMPENSATION

8.1 License Fee. Within [***] after the Effective Date, in consideration of past
research and development expenses, Avanir shall pay to OptiNose an upfront fee
of Twenty Million Dollars ($20,000,000) in accordance with Section 8.5 below.
Such upfront fee shall be non-creditable against any other payments due
hereunder.

8.2 Milestones.

(a) Development Milestone Payments. Avanir shall make the following one-time
milestone payments to OptiNose based on the achievement by Avanir, its Affiliate
or sublicensee ([***]) of each of the milestone events set forth below by a
Product covered by a Valid Claim (each, a “Development Milestone”) and in
accordance with Section 8.2(c) below (except as expressly provided in the table
below with respect to the first Development Milestone). For clarity, each
milestone payment by Avanir to OptiNose under this Section 8.2(a) shall be
payable only once, regardless of the number of times achieved, and in no event
shall the aggregate amount to be paid by Avanir under this Section 8.2(a) exceed
[***].

 

Milestone
No.

  

Milestone Event

  

Milestone Payment

1    [***]   

[***]

(a)    [***]

(b)    [***]

[***]

2    [***]    [***]

(b) Sales Milestones Payments. Avanir shall make the following one-time sales
milestone payments to OptiNose following the end of the first Contract Year in
which Annual Net Sales of Products reach the specified thresholds (each, a
“Sales Milestone”) as set forth in this Section 8.2(b); [***]. Each milestone
payment by Avanir to OptiNose under this Section 8.2(b) shall be payable only
once, and in no event shall the aggregate amount to be paid by Avanir under this
Section 8.2(b) exceed [***].

 

Sales Milestone

  

Milestone Payment

Annual Net Sales of Products exceed [***]    [***] Annual Net Sales of Product
exceed [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-20-



--------------------------------------------------------------------------------

Execution Copy

 

Annual Net Sales of Product exceed [***]    [***] Annual Net Sales of Product
exceed [***]    [***]

(c) Reporting and Payments. Avanir shall notify OptiNose in writing within [***]
after the achievement of each Development Milestone set out in Section 8.2(a)
and within [***] after the end of the [***] in which the achievement of each
Sales Milestone set out in Section 8.2(b) occurs. Within (i) [***] of the
achievement of the applicable Development Milestone and (ii) [***] of the end of
the [***] during which the applicable Sales Milestone was achieved, Avanir shall
pay OptiNose the corresponding payments due in accordance with Section 8.5
below. Except as otherwise expressly provided herein, each payment under this
Section 8.2 shall be non-creditable against any other payments due hereunder.

8.3 Royalties.

(a) Royalty Rates. Subject to Section 8.3(c) below, in consideration for the
rights and licenses granted to Avanir under this Agreement, Avanir shall pay to
OptiNose royalties at the rates set forth below on Net Sales of Products during
the Royalty Term in each country of the Licensed Territory (“Royalty”); [***].

 

Annual Net Sales of Products

  

Royalty Rate

For that portion of Annual Net Sales of Products less than or equal to [***]   
[***] For that portion of Annual Net Sales of Products exceeding [***] but less
than or equal to [***]    [***] For that portion of Annual Net Sales exceeding
[***]    [***]

(b) Royalty Reports and Payment.

(i) Royalty Reports. Within [***] after the [***] in which the First Commercial
Sale of a Product in the Licensed Territory is made by Avanir, its Affiliate or
sublicensee, Avanir shall deliver to OptiNose a report (each, a “Royalty
Report”) setting out, on a country-by-country basis:

(A) gross sales of the Product in the relevant Fiscal Quarter, and the
calculation of Net Sales of Product from such gross sales; and

(B) the amount of the Royalty due to OptiNose, if any, calculated in accordance
with Section 8.3(a) above.

(ii) Royalty Payment. Simultaneously with the delivery of each such Royalty
Report, Avanir shall pay to OptiNose the Royalty, if any, due to OptiNose for
the [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-21-



--------------------------------------------------------------------------------

Execution Copy

 

covered by such report, in accordance with Section 8.5 below. If no Royalty is
due for such [***], Avanir shall so report.

(c) One Royalty. No more than one Royalty payment shall be due under this
Agreement with respect to a sale of a particular Product (e.g., even if such
Product is covered by multiple Valid Claims). No Royalty shall be payable under
this Section 8.3 with respect to sales or other dispositions of Products for use
in [***].

(d) Avanir’s obligation to pay royalties under this Section 8.3 shall continue,
on a country-by-country basis, with respect to sales of Product in such country
of the Licensed Territory until the [***] (and the period prior to [***] during
which Avanir is obligated to pay royalties, the “Royalty Term”); provided
however, that Avanir shall not have any obligation to pay Royalties or any other
amounts with respect to sales of Products in a particular country of the
Licensed Territory during any period in which [***]. Following the expiration of
the Royalty Term in a particular country, no further royalties or milestone
amounts shall be payable by Avanir, its Affiliates or sublicensees with respect
to that Product in such country.

8.4 Taxes.

(a) Payment of Tax. Each Party shall be solely responsible for the payment of
any and all taxes levied on its income arising directly or indirectly from the
efforts of the Parties under this Agreement. If applicable Laws require that
taxes be deducted and withheld from a payment made by Avanir to OptiNose
pursuant to this Article 8, Avanir shall (i) deduct those taxes from the
payment; (ii) pay the taxes to the proper taxing authority; and (iii) send
evidence of the obligation together with proof of payment to OptiNose within
sixty (60) days following that payment. OptiNose shall indemnify and hold
harmless Avanir against any withholding tax liability (included related
penalties and interest) assessed against Avanir in connection with any payments
pursuant to this Article 8.

(b) Cooperation; Tax Residence Certificate. The Parties shall cooperate and use
Commercially Reasonable Efforts to reduce the taxes attributable to the payments
made hereunder. In addition, OptiNose shall provide Avanir any tax forms that
may be reasonably necessary in order for Avanir not to withhold tax or to
withhold tax at a reduced rate under any applicable bilateral income tax treaty,
including appropriate certification from relevant revenue authorities that
OptiNose is a tax resident of a jurisdiction that is a party to such income tax
treaty (a “Tax Residence Certificate”). Upon the receipt thereof, any deduction
and withholding of taxes shall be made at the appropriate treaty tax rate.

(c) Assessment. Avanir or OptiNose may, at its own expense, protest any
assessment, proposed assessment, or other claim by any Governmental Authority
for any additional amount of taxes, interest or penalties or seek a refund of
such amounts paid if permitted to do so by applicable law. The other Party shall
reasonably cooperate with the protesting Party, at its request and expense, in
any protest by providing records and such additional information as may
reasonably be necessary for such Party to pursue such protest.

8.5 Payment Method. Unless otherwise expressly stated in this Agreement, all
amounts specified in, and all payments to be made under, this Agreement shall be
in United

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-22-



--------------------------------------------------------------------------------

Execution Copy

 

States Dollars. Unless Avanir and OptiNose otherwise agree, all payments shall
be made by wire transfer of immediately available funds in U.S. Dollars into an
account designated in writing by the Party to whom such payment is due. If any
currency conversion shall be required in connection with the payment of any
royalties or other amounts under this Agreement, such conversion shall be made
by using the average of the exchange rates for the purchase and sale of United
States Dollars reported by The Wall Street Journal on the last business day of
the Fiscal Quarter to which such Royalty or other payments relate.

8.6 Records; Audits.

(a) Avanir shall maintain, and shall require its Affiliates and sublicensees to
maintain, complete and accurate records in sufficient detail to permit OptiNose
to confirm the accuracy of (i) the calculation of Net Sales, Royalties and the
achievement of Sales Milestones under this Agreement, and (ii) the calculation
of Joint Development Costs incurred during the Term by Avanir or its Affiliates.
Upon at least [***] prior notice, Avanir shall, and shall require its Affiliates
and use reasonable efforts to require its sublicensees to, make such records
available during regular business hours at such Party’s principal place of
business for a period of [***] from the end of the Fiscal Year to which they
pertain for examination, and not more than [***] each Fiscal Year, by an
independent certified public accountant from a nationally recognized firm in the
United States selected by OptiNose, for the sole purpose of verifying the
accuracy of the financial reports furnished by Avanir pursuant to this
Agreement; provided that Avanir may require such accountant(s) to enter into a
customary confidentiality agreement for arrangements of such type. Such
accountants shall disclose to OptiNose, with a copy to Avanir, only whether the
(A) Net Sales, Royalties and other payments hereunder are correct or incorrect;
(B) whether the calculation of Joint Development Costs incurred by Avanir is
accurate, and the amount of discrepancy, if any, in either case; and/or (C) if
it believes in good faith that Avanir is in breach of any of its payment
obligations hereunder. No other information shall be provided to OptiNose. With
respect to Royalties and other payments owed to OptiNose hereunder, any amounts
shown to be owed but unpaid shall be paid within [***] from the accountant’s
report. Any amounts shown to have been overpaid shall be refunded within [***]
from the accountant’s report. OptiNose shall bear the full cost of such audit
unless such audit discloses an underpayment of more than [***] of the amount
actually owed during the applicable Fiscal Year, in which case Avanir shall
reimburse OptiNose for its out-of-pocket expenses incurred for such audit.
OptiNose shall hold all information disclosed to it under this Section 8.6(a)
and all Royalty Reports delivered by Avanir pursuant to Section 8.3(b) as
Confidential Information of Avanir.

(b) OptiNose shall, and shall require its Affiliates to, maintain complete and
accurate records in sufficient detail to permit Avanir to confirm the accuracy
of Joint Development Costs incurred by OptiNose under this Agreement. Upon [***]
prior notice, OptiNose shall, and shall require its Affiliates to, make such
records shall be available during regular business hours for a period of [***]
from the end of the Fiscal Year to which they pertain for examination, and not
more than [***] each Fiscal Year, by an independent certified public accountant
selected by Avanir from a nationally recognized firm in the United States, for
the sole purpose of verifying the accuracy of the Joint Development Costs
reported by OptiNose pursuant to this Agreement; provided that OptiNose may
require such accountant(s) to enter into a customary confidentiality agreement
for arrangements of such type. Such accountants shall

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-23-



--------------------------------------------------------------------------------

Execution Copy

 

disclose to Avanir, with a copy to OptiNose, only whether: (A) the calculation
of Joint Development Costs incurred by Avanir, are correct or incorrect; (B) the
amount of discrepancy, if any; and (C) if it believes in good faith that
OptiNose is in breach of any of its payment obligations hereunder. No other
information shall be provided to Avanir. In the event the audit reveals an error
in the calculation of any Joint Development Costs previously reported by
OptiNose, such Joint Development Costs shall be adjusted for purposes of this
Agreement. Avanir shall bear the full cost of such audit unless such audit
discloses an overstatement of more than [***] of the Joint Development Costs
actually incurred by OptiNose during the applicable Fiscal Year, in which case
OptiNose shall reimburse Avanir for its out-of-pocket expenses incurred for such
audit. Avanir shall hold all information disclosed to it under this
Section 8.6(b) as Confidential Information of OptiNose.

ARTICLE IX

INTELLECTUAL PROPERTY MATTERS

9.1 Ownership of Device Improvements and Other Intellectual Property

(a) Inventorship of all inventions and discoveries conceived, reduced to
practice, discovered or made in the performance of activities under or pursuant
to this Agreement, whether or not patentable, shall be determined in accordance
with U.S. patent laws, except as otherwise expressly stated in this Agreement.
Authorship of all works created, and/or any other intellectual property
generated, in the performance of activities under or pursuant to this Agreement
shall be determined in accordance with United States copyright laws or other
applicable United States intellectual property laws, except as otherwise
expressly stated in this Agreement.

(b) As between Avanir and OptiNose, OptiNose shall be the owner of all Device
Improvements. Avanir agrees to assign, and hereby does assign, to OptiNose all
of its and its Affiliates right, title and interest in and to any Device
Improvement.

(c) As between Avanir and OptiNose, ownership of all other inventions and
discoveries conceived, reduced to practice, discovered or made or created during
the Term of this Agreement shall be determined consistent with inventorship, as
determined pursuant to Section 9.1(a).

(d) Each Party shall execute all further instruments to document, record or
perfect the Party’s respective ownership consistent with this Section 9.1 as
reasonably requested by the other Party.

9.2 Prosecution and Maintenance of OptiNose Patents.

(a) [***].

(b) [***].

(c) Certain Definitions. For purposes of this Section 9.2, “Prosecution and
Maintenance” (including variations such as “Prosecute and Maintain”) shall mean,
with respect to a Patent, preparing, filing and doing all other lawfully
permitted acts to initiate an

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-24-



--------------------------------------------------------------------------------

Execution Copy

 

application for and further the pre-grant/pre-issuance prosecution and
post-grant/post-issuance prosecution and maintenance of a Patent. Also, as used
in this Section 9.2, to “abandon” a Patent shall include deciding not to
initiate or continue Prosecution or Maintenance of a Patent in the United States
Patent & Trademark Office or a corresponding Governmental Authority.

(d) Cooperation. Each Party shall cooperate with the other Party in connection
with all activities relating to the Prosecution and Maintenance of the OptiNose
Patents undertaken by such other Party pursuant to this Section 9.2, including:
(i) making available in a timely manner any documents or information such other
Party reasonably requests to facilitate such other Party’s Prosecution and
Maintenance of the OptiNose Patents pursuant to this Section 9.2; and (ii) if
and as appropriate, signing (or causing to have signed) all documents relating
to the Prosecution and Maintenance of any OptiNose Patents by such other Party.
Each Party shall also promptly provide to the other Party all information
reasonably requested by such other Party with regard to such Party’s activities
pursuant to this Section 9.2, and if requested, permit such other Party to
participate, at its own expense, in any opposition, interference, appeal or
similar proceeding with respect to a OptiNose Patent, to the extent the same are
directed to any Product, and/or manufacturing and/or use thereof, in the
Licensed Territory, so long as such actions are not adverse to the Party
Prosecuting and Maintaining such Patent. All information disclosed by one Party
to the other pursuant to this Section 9.2 shall be subject to the terms of
Article 12 (Confidentiality).

9.3 Enforcement.

(a) Notice. In the event that OptiNose or Avanir becomes aware of any actual,
possible, constructive, direct, indirect, threatened or suspected infringement
or misappropriation within or outside the Licensed Territory (hereinafter
referred to as “Infringement”) of any OptiNose Patent and/or OptiNose Trademark
by a Third Party (“Infringer”), that Party shall promptly notify the other Party
in writing.

(b) [***] Initial Control of Enforcement Actions. [***] has the first right to
initiate Infringement proceedings or take other appropriate actions against an
Infringer in the Licensed Territory, at its expense. If [***] exercises such
right, [***] shall use [***] to enforce the OptiNose Patents and/or OptiNose
Trademarks, as applicable, against an Infringer in the Licensed Territory. In
any event, [***] shall notify [***] and shall reasonably consult with [***]
prior to taking any steps to enforce any OptiNose Patents and/or OptiNose
Trademarks, as applicable, against an Infringer in the Licensed Territory. [***]
shall have the right to participate in, including joining as a party in, any
enforcement action undertaken by [***] against an Infringer in the Licensed
Territory, using [***] own counsel and at [***] expense, and if [***] exercises
such right of joinder, [***] shall take all necessary actions to give effect to
the same. For clarity, it is understood that such right of joinder is not
intended to equate to a separate right by [***] to enforce the OptiNose Patents
and/or OptiNose Trademarks, as applicable (subject to Section 9.3(c) below) and,
in the event, [***] exercises its right to join in an enforcement action, [***]
shall not [***] in such action and shall be obligated to [***] on the terms
[***]

(c) [***] Step-In Enforcement Rights. If within [***] of notice of an
Infringement in the Licensed Territory, [***] does not initiate proceedings
against an Infringer,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-25-



--------------------------------------------------------------------------------

Execution Copy

 

or fails to notify [***] in writing of its intent to take timely appropriate
action, against an Infringer, then [***] shall be entitled to initiate
Infringement proceedings or take other appropriate action against such Infringer
at its own expense.

(d) Settlement. Subject to this Section 9.3(d), [***] shall use [***] in
connection with negotiating and entering into any settlement with an Infringer
not to adversely impact [***] economic interest in the Product in a manner
different from [***] (and, if any, its other licensees’) economic interests in
any other OptiNose product. Without limiting the foregoing, [***] shall not,
[***] enter into any settlement with an Infringer, or make any admissions or
assert any position in such action, that would be reasonably likely to: [***].

(e) Recovery. Avanir and OptiNose shall recover their respective attorneys’ fees
and other actual out-of-pocket expenses, or proportionate percentages thereof,
associated with any actions against an Infringer undertaken pursuant to this
Section 9.3 or settlement thereof from any resulting recovery made by either
Party. Any excess amount of such a recovery [***]. Accordingly: (i) if OptiNose
is the controlling Party with respect to any actions against an Infringer,
[***]; and (ii) if Avanir is the controlling Party with respect to any actions
against an Infringer, [***]. Any excess amount of such a recovery [***]. Any
excess amount of such a recovery [***].

(f) Cooperation. Without limiting Section 9.3(b), above, the Parties shall keep
one another informed of the status of their respective activities regarding any
action against an Infringer, including any litigation or settlement thereof
concerning an Infringement. In addition, each Party shall assist one another and
cooperate in any action undertaken against an Infringer pursuant to this
Section 9.3 at the other’s reasonable request, and at the expense of the Party
conducting such action (including joining as a party plaintiff to the extent
necessary or requested by the other Party). Without limiting the foregoing, in
connection with any litigation against an Infringer undertaken by either Party,
such Party will provide the other Party with copies of all material filings at
least [***] prior to filing. The Party not taking such action shall have the
opportunity to review and comment on such filings, and the Party taking such
action will use reasonable efforts to incorporate the other Party’s comments
thereon, to the extent not inconsistent with the Party taking such action’s
litigation and/or defense strategy.

9.4 Third Party Infringement Claims. If the production, sale or use of any
Product in the Licensed Territory pursuant to this Agreement results in a claim,
suit or proceeding alleging patent Infringement (collectively, “Third Party
Infringement Actions”) against OptiNose or Avanir or their respective
Affiliates, licensees or sublicensees, such Party shall promptly notify the
other Party hereto in writing. OptiNose shall have the first right, but not the
obligation, to direct and control the defense of Third Party Infringement
Actions and Avanir may participate in the defense and/or settlement thereof, at
its own expense with counsel of its choice; provided, however, that if the Third
Party Infringement Action is filed against Avanir, OptiNose shall: (i) notify
Avanir of its intention to assume control of the defense and actually initiates
the defense of such Third Party Infringement Action within [***] of Avanir or
OptiNose first becoming aware of the same; and (ii) indemnify and hold harmless
Avanir and the Avanir Indemnitees against any Liabilities arising from such
Third Party Infringement Action and/or OptiNose’s control of the defense
thereof, [***]. Subject to this Section 9.4 above, the Party subject to such
Third Party Infringement Action shall have the first right, but not the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-26-



--------------------------------------------------------------------------------

Execution Copy

 

obligation, to direct and control the defense thereof; provided, however, that
the other Party may participate in the defense and/or settlement thereof at its
own expense with counsel of its choice. In any event, the Party that is subject
to the Third Party Infringement Action (or the Party controlling the defense of
the Third Party Infringement Action, as the case may be) agrees to keep the
other Party hereto reasonably informed of all material developments in
connection with any such Third Party Infringement Action. The Party who is
subject to the Third Party Infringement Action (or the Party controlling the
defense of the Third Party Infringement Action, as the case may be) shall not,
[***] settle such Third Party Infringement Action, or make any admissions or
assert any position in such Third Party Infringement Action, in a manner that
would be reasonably likely to: [***]. The Parties shall assist one another and
cooperate in any such action at the other’s reasonable request.

9.5 Regulatory Data Protection.

(a) To the extent required or permitted by applicable Laws in the Licensed
Territory, the Parties will use [***] to promptly, accurately and completely
list, with the applicable Regulatory Authorities during the Term, all applicable
OptiNose Patents in the Licensed Territory, and/or any Patents covering the
Product in the Licensed Territory that are Controlled by Avanir, for any Product
that Avanir intends, or has begun, to commercialize in the Licensed Territory
and that have become the subject of Marketing Approval Application submitted to
FDA or other Regulatory Authority in the Licensed Territory, such listings to
include all so called “Orange Book” listings required under the Hatch-Waxman Act
and all so called “Patent Register” listings as required in Canada.

(b) In connection with such listings, the Parties will meet to evaluate and
identify all applicable OptiNose Patents and Patents in the Licensed Territory
that are Controlled by Avanir. OptiNose will retain final decision making
authority as to the listing of all applicable Patents for any Product regardless
of which Party Controls such Patent.

9.6 Trademarks. As between the Parties, Avanir shall own all right, title and
interest in and to any trademarks other than the OptiNose Trademarks adopted by
Avanir specifically for use with the Product within the Licensed Territory (such
trademarks excluding any trademarks, names and/or logos related to the corporate
name of Avanir or any of its Affiliates, “Avanir Trademarks”), and shall have
the right to control the registration, filing, maintenance and enforcement
thereof. Avanir shall and hereby does, grant OptiNose a non-exclusive right to
use the Avanir Trademarks in connection with the sale of any Product outside of
the Licensed Territory. OptiNose shall not at any time do or authorize to be
done any act or thing which is likely to materially impair the rights of Avanir
in any Avanir Trademark, and shall not, except for the license expressly granted
herein, at any time claim any right or interest in or to such marks or the
registrations or applications therefor. To the extent necessary to preserve
Avanir’s legal rights in the Avanir Trademarks, OptiNose shall submit
representative marketing materials, packaging or Product displaying any Avanir
Trademarks to Avanir for Avanir’s review and approval prior to the first use of
such marketing materials, packaging or Product and prior to any subsequent
change or addition to such marketing materials, packaging or Product; [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-27-



--------------------------------------------------------------------------------

Execution Copy

 

9.7 Acquisition. OptiNose shall notify Avanir in writing within [***] of the
closing of any Acquisition (as defined below). During the [***] period following
its receipt of such notice from OptiNose, Avanir shall have the right to [***]
upon notice to OptiNose and from and after the date of such notice [***].
Notwithstanding any other provision of this Agreement, in the event of an
Acquisition, such Acquisition shall not provide Avanir with a license, rights or
access to, nor shall the OptiNose IP include: (a) any [***] (collectively, the
“Acquiring Entities”) prior to the Acquisition; or (b) any [***] that such
Acquiring Entities subsequently [***], or [***] or [***] under this Agreement.
For purposes of this Section 9.7, “Acquisition” shall mean: (i) a merger
involving OptiNose or OptiNose, Inc., in which the shareholders of OptiNose or
OptiNose, Inc., as applicable, immediately prior to such merger cease to control
(as defined in Section 1.1) OptiNose or OptiNose, Inc., as applicable, after
such merger; (ii) a sale of all or substantially all of the assets of
OptiNose or OptiNose, Inc., to an acquiring entity; or (iii) a sale of a
controlling (as defined in Section 1.1) interest in OptiNose, Inc. to an
acquiring entity.

ARTICLE X

REPRESENTATIONS AND WARRANTIES

10.1 Mutual Representations and Warranties. OptiNose and Avanir each hereby
represents, warrants, and covenants (as applicable) to the other as follows, as
of the Effective Date:

(a) Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the rights and licenses granted by it
hereunder.

(b) Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder; and (iii) the Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms.

(c) No Conflict; Covenant. Neither it nor any of its Affiliates is not a party
to, and during the Term it shall not enter into, any agreement that would
materially prevent it from granting the rights and licenses granted to the other
Party under this Agreement or performing its obligations under the Agreement and
the execution and performance by it of its obligations hereunder will not
constitute a breach of, or conflict with, its organizational documents nor any
other agreement or arrangement, whether written or oral, by which it is bound.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-28-



--------------------------------------------------------------------------------

Execution Copy

 

10.2 Additional Representations, Warranties and Covenants of OptiNose. OptiNose
represents, warrants and covenants to Avanir, on behalf or itself and its
Affiliates, as follows:

(a) Title to OptiNose IP. OptiNose Controls all right, title and interest in and
to the Patents listed on Exhibit 1.28, the trademarks listed on Exhibit 1.29 and
the items existing as of the Effective Date within the OptiNose Know-How. To
OptiNose’s knowledge as of the Effective Date, the Patents listed on
Exhibit 1.28 are the only Patents Controlled by OptiNose or its Affiliates, or
in which OptiNose or its Affiliates have any rights, that are necessary to
research, develop, use, practice and/or commercialize the Product in the
Licensed Territory and/or to manufacture the Product and/or Device anywhere in
the world. As of the Effective Date, OptiNose and its Affiliates do not have any
rights in any technology or intellectual property related to the Product and/or
Device that are not Controlled by OptiNose. At all times during the Term,
OptiNose shall Control all rights in any technology or intellectual property
related to the development, manufacture and/or commercialization of the Product
and/or Device, such that OptiNose can fulfill all of its obligations to Avanir,
and Avanir can exercise its rights, under this Agreement. For clarity, the
foregoing sentence shall not limit the right of OptiNose to grant licenses to
any Third Party, subject to the rights of Avanir hereunder, including pursuant
to Articles II and IX of this Agreement;

(b) No Conflicting Rights. Neither OptiNose nor any of its Affiliates has
granted, nor shall they grant during the Term, any licenses or other rights in
any of OptiNose Patents, OptiNose Know-How or other OptiNose IP that conflict
with the rights granted to Avanir under this Agreement or would otherwise
prevent Avanir from exercising its rights or performing its obligations
hereunder;

(c) No Liens on OptiNose IP. As of the Effective Date, the OptiNose IP is free
and clear of all liens, claims, security interests or other encumbrances of any
kind, and neither OptiNose nor any of its Affiliates shall permit the OptiNose
IP to become encumbered by any liens, claims, security interests or other
encumbrances of any kind;

(d) Non-Infringement of OptiNose Patents by Third Parties. As of the Effective
Date, to the best of OptiNose’s and its Affiliates’ knowledge, there are no
activities by Third Parties that would constitute Infringement of any Claims of
the OptiNose Patents;

(e) Non-Infringement of Third Party Rights. As of the Effective Date, to the
best of OptiNose’s and its Affiliates’ knowledge, the development, manufacture,
use, or sale or other commercialization of the Product and/or Device in the
Licensed Territory, and the manufacture of the Product and/or Device outside the
Licensed Territory, does not infringe any claim of an issued Patent or published
claim of a Patent application (as if any such published claim were issued) owned
by a Third Party;

(f) Non-Claims of Third Party Rights. As of the Effective Date, neither OptiNose
nor any of its Affiliates has received any written notice, claim or demand of
any Third Party that the development, manufacture, use, or sale or other
commercialization of the Product and/or Device in the Licensed Territory, or the
manufacture of the Product and/or Device outside

 

-29-



--------------------------------------------------------------------------------

Execution Copy

 

the Licensed Territory, infringes or misappropriates the intellectual property
rights of such Third Party;

(g) Non-Invalidity and Non-Unenforceability. As of the Effective Date, (i) to
the best of OptiNose’s and its Affiliates’ knowledge, all issued OptiNose
Patents are valid and enforceable; (ii) to the best of OptiNose’s and its
Affiliates’ knowledge, none of the OptiNose Patents are subject to any pending
or threatened re-examination, opposition, interference, litigation, or other
post-grant proceedings; and (iii) to the best of OptiNose’s and its Affiliates’
knowledge, there are no acts or omissions of OptiNose or any of its Affiliates
that would (A) constitute inequitable conduct, fraud or misrepresentation with
respect to any Patent application included within OptiNose Patents, or
(B) render any Patent within the OptiNose Patents invalid or unenforceable in
whole or in part;

(h) Non-Action or Claim. As of the Effective Date, there are no actual or
pending, and to the best of OptiNose’s and its Affiliates’ knowledge, no alleged
or threatened, adverse actions, suits, claims, interferences, post-grant
proceedings, or formal governmental investigations, or settlements or judgments,
involving the Product and/or Device, and/or the OptiNose IP by or against
OptiNose or any of its Affiliates in or before any Governmental Authority. In
particular, to the best of OptiNose’s and its Affiliates’ knowledge, there is no
pending or threatened product liability or patent action involving the use or
administration of the Product and/or Device;

(i) No Payments. As of the Effective Date, there are no royalties, fees,
honoraria or other payments payable by OptiNose or any of its Affiliates to any
Third Party by reason of the ownership, development, use, license, sale or
disposition of the OptiNose IP or the Product and/or Device, other than salaries
and sales commissions paid to employees and sales agents in the ordinary course
of business;

(j) Clinical Trials. As of the Effective Date, there are no ongoing clinical
trials related to the Product in the Licensed Territory either conducted by or
on behalf of OptiNose or for which OptiNose provides supply of such Product,
other than the Head to Head Trial;

(k) Product Marks. As of the Effective Date, there are no product-specific
brands or trademarks that have been used with any Product and/or Device, are
used with any Product and/or Device, or are held and intended for use with any
Product and/or Device, by OptiNose or its Affiliates, other than the Existing
OptiNose Trademarks listed on Exhibit 10.2(k);

(l) No Debarment. In the course of the development of the Device or the Product,
neither OptiNose, nor any of its Affiliates, nor their permitted contractors has
been or have used any employee or consultant who has been excluded or debarred
by any Regulatory Authority or subject to any exclusions or sanctions by the
FDA, Office of Inspector General, or any other Governmental Authority or
Regulatory Authority or professional body, or, to the best of OptiNose’s and its
Affiliates’ knowledge, was or is the subject of debarment proceedings by a
Regulatory Authority (“Debarred Person”). OptiNose shall immediately notify
Avanir in

 

-30-



--------------------------------------------------------------------------------

Execution Copy

 

writing if it or any of its Affiliates become, or become aware that any person
or entity who participated in the development or manufacture of the Product is
or becomes, a Debarred Person;

(m) No Material Misrepresentation. OptiNose and its Affiliates have not, nor to
the best of OptiNose’s and its Affiliates’ knowledge, has any Third Party acting
under authority of OptiNose or any of its Affiliates, made an untrue statement
of a material fact to any Regulatory Authority in the Licensed Territory with
respect to any Product, or intentionally failed to disclose a material fact
required to be disclosed to any Regulatory Authority with respect to any
Product. OptiNose and its Affiliates have, and to the best of OptiNose’s and its
Affiliates’ knowledge, such Third Parties have complied in all material
respects, and shall continue to comply in all material respects, with all
regulatory requirements in the Licensed Territory with respect to the Product.
All Information within the OptiNose Know-How has, to the OptiNose’s and its
Affiliates’ knowledge, been generated in material compliance with applicable
Laws, including, if applicable ICH guidelines;

(n) Disclosure. As of the Effective Date, to the best of OptiNose’s and its
Affiliates’ knowledge, no material data or other Information exists which has
not been disclosed by OptiNose to Avanir that would demonstrate that any Product
is reasonably likely not to be approvable or otherwise is material to the
transactions contemplated hereby. OptiNose has not, up through and including the
Effective Date, intentionally or negligently omitted to furnish Avanir with
(i) any Information in its or its Affiliates’ Control or possession, or of which
it or any of its Affiliates is aware, concerning any of the OptiNose IP or the
activities contemplated by this Agreement, which OptiNose reasonably believes in
good faith would be material to a decision by a pharmaceutical company similarly
situated to Avanir to enter into this Agreement and to undertake the commitments
and obligations set forth herein; and/or (ii) the identity of each product under
development for the treatment of headaches, including migraine headaches, by or
under the authority of OptiNose or any of its Affiliates and with respect to
which an IND has been submitted anywhere in the world or being commercialized by
or under the authority of OptiNose or any of its Affiliates; and

(o) Corporate Structure. As of the Effective Date: (i) OptiNose, Inc., a
Delaware corporation with its principal place of business at 1010 Stony Hill
Road, Suite 375, Yardley, PA, 19067, U.S.A. is the sole shareholder of all of
the issued and outstanding capital stock of OptiNose and OptiNose US, Inc., a
Delaware corporation, with its principal place of business at 1010 Stony Hill
Road, Suite 375, Yardley, PA, 19067, U.S.A. and (ii) OptiNose is the sole
shareholder of all of the issued and outstanding capital stock of OptiNose UK
Limited, a United Kingdom corporation with its principal place of business at
Berkeley House, Hunts Rise, South Marston Park, Wiltshire SN3 4TG.

(p) [***]

10.3 Representations, Warranties and Covenants Regarding Third Party Agreements.
OptiNose further represents, warrants and covenants to Avanir as follows:

(a) As of the Effective Date, there are no agreements between OptiNose or its
Affiliates and any Third Parties (i) pursuant to which OptiNose or its Affiliate
has in-licensed any OptiNose IP in the Licensed Territory, (ii) pursuant to
which OptiNose or its Affiliate

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-31-



--------------------------------------------------------------------------------

Execution Copy

 

obtains, or has the right to obtain, supplies of Product or otherwise related to
the manufacture or supply of any Product to OptiNose or its Affiliate other than
those agreements listed on Exhibit 10.3 or otherwise disclosed to Avanir prior
to the Effective Date in the electronic data room, or (iii) that are otherwise
necessary for Avanir to exercise its rights or perform its obligations
hereunder, other than those agreements listed on Exhibit 10.3 (collectively,
“Third Party Agreements”); and

(b) (i) OptiNose has provided Avanir complete and correct copies of the Third
Party Agreements as the same are in effect as of the Effective Date; (ii) to the
best of OptiNose’s and its Affiliates’ knowledge, each Third Party Agreement is
in full force and effect as of the Effective Date and, to the extent not
transferred to Avanir under the Supply Transition Plan, OptiNose shall (or shall
cause its applicable Affiliate to) use diligent efforts to maintain and enforce
such Third Party Agreement in full force and effect, in each case in accordance
with its terms and conditions during the Term; (iii) as of the Effective Date,
no notice of default or termination has been received or given by OptiNose or
its applicable Affiliate under any Third Party Agreement; (iv) as of the
Effective Date, to the best of OptiNose’s and each Affiliate’s knowledge, there
is no act or omission by OptiNose or its applicable Affiliate that would provide
a right to terminate any Third Party Agreement; and (v) during the Term, neither
OptiNose nor its applicable Affiliate shall terminate, amend, waive or otherwise
modify (or provide consent with respect to any termination, amendment, waiver or
modification of) the rights under any Third Party Agreement that OptiNose or its
Affiliates continue to hold after the Supply Transition Date in any manner that
diminishes the licenses or rights granted to Avanir hereunder, requires an
increase in any obligation by OptiNose hereunder with respect to the OptiNose IP
or the Product and/or Device, impairs Avanir’s ability to perform its
obligations hereunder or otherwise adversely affects Avanir’s rights hereunder;
in all cases, without the prior consent of Avanir (which consent shall not be
unreasonably withheld, conditioned, or delayed).

(c) Maintenance and Enforcement of Third Party Agreements. In the event of any
notice of breach by OptiNose or its Affiliates, as applicable, of any Third
Party Agreement, OptiNose shall immediately notify Avanir in writing. In the
event of any notice of breach by the other party of the applicable Third Party
Agreement in a manner that will or is likely to adversely affect Avanir’s rights
or obligations under this Agreement, OptiNose shall immediately notify Avanir in
writing.

10.4 Additional Representations, Warranties and Covenants of Avanir: Avanir
further represents, warrants and covenants to OptiNose as follows:

(a) No Debarment. In the course of developing Product, neither Avanir, nor any
of its Affiliates, nor their permitted contractors will knowingly use any
Debarred Person. Avanir shall immediately notify OptiNose in writing if it or
any of its Affiliates become aware that any person or entity who participated in
the development or manufacture of the Product and/or Device is or becomes a
Debarred Person; and

(b) No Material Misrepresentation. Avanir and its Affiliates and its sublicensee
will not knowingly make any untrue statement of a material fact to any
Regulatory Authority in the Licensed Territory with respect to the Product
and/or Device, nor intentionally fail to disclose a material fact required to be
disclosed to any Regulatory Authority with respect

 

-32-



--------------------------------------------------------------------------------

Execution Copy

 

to any Product and/or Device. Avanir and its Affiliates will comply in all
material respects with all regulatory requirements in the Licensed Territory
applicable to the Product and/or Device.

ARTICLE XI

INDEMNIFICATION

11.1 Indemnification by OptiNose. OptiNose shall defend, indemnify, and hold
Avanir and Avanir’s Affiliates and their respective sublicensees and
distributors and in each case, their respective officers, directors, employees,
and agents (the “Avanir Indemnitees”) harmless from and against any and all
liabilities, damages, expenses, and recoveries (including court costs and
reasonable attorneys’ fees and expenses) (collectively, “Liabilities”) resulting
from Third Party claims, suits, proceedings, actions, and demands (collectively,
“Claims”) to the extent that such Claims arise out of, are based on, or result
from: (a) the development, manufacture, storage, handling, use, promotion, sale,
offer for sale, importation or other commercialization of the Product by or on
behalf of OptiNose or its Affiliates or their respective licensees or
distributors (other than Avanir, its Affiliates and sublicensees and their
respective distributors), including injury or bodily or other product liability
Claims in connection therewith; (b) a material breach of any of OptiNose’s
representations, warranties, or obligations under the Agreement; or (c) the
willful misconduct or grossly negligent acts of OptiNose, its Affiliates, or
their respective licensees or distributors (other than Avanir, its Affiliates
and sublicensees and their respective distributors), or in each case, their
respective officers, directors, and employees. The foregoing indemnity
obligation shall not apply to the extent that the Avanir Indemnitees fail to
comply with the indemnification procedures set forth in Section 11.3 and
OptiNose’s defense of the relevant Claims is prejudiced by such failure, or to
the extent that any Liability arises from, is based on, or results from (i) a
material breach of any of Avanir’s representations, warranties, or obligations
under the Agreement; or (ii) the willful misconduct or grossly negligent acts of
Avanir, its Affiliates, or their respective sublicensees or distributors, or in
each case, their respective officers, directors, and employees.

11.2 Indemnification by Avanir. Avanir shall defend, indemnify, and hold
OptiNose and OptiNose’s Affiliates and their officers, directors, employees, and
agents (the “OptiNose Indemnitees”) harmless from and against any and all
Liabilities resulting from Claims to the extent that such Claims arise out of,
are based on, or result from: (a) the development, manufacture, storage,
handling, use, promotion, sale, offer for sale, and importation of the Product
by or on behalf of Avanir or its Affiliates or their respective sublicensees or
distributors after the Effective Date, including injury or bodily or other
product liability Claims in connection therewith (but excluding any activities
conducted by or on behalf of OptiNose or any of its Affiliates prior to the
Effective Date or in connection with the Development Plan or the manufacture of
the Product and/or Device during the Supply Transition Period); (b) a material
breach of any of Avanir’s representations, warranties, or obligations under the
Agreement; or (c) the willful misconduct or grossly negligent acts of Avanir,
its Affiliates, or their respective sublicensees or distributors, or in each
case, their respective officers, directors, and employees. The foregoing
indemnity obligation shall not apply to the extent that the OptiNose Indemnitees
fail to comply with the indemnification procedures set forth in Section 11.3 and
Avanir’s defense of the relevant Claims is prejudiced by such failure, or to the
extent that any Liability arises from, is based on, or results from: (i) a
material breach of any of OptiNose’s representations, warranties, or obligations
under the Agreement; or (ii) the willful misconduct or grossly

 

-33-



--------------------------------------------------------------------------------

Execution Copy

 

negligent acts of OptiNose, its Affiliates, or their respective licensees or
distributors, or in each case, their respective officers, directors, and
employees.

11.3 Indemnification Procedures. The Party claiming indemnity under this
Article 11 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice. The Indemnifying Party shall not settle any Claim or
engage in any actions or make any statements that would adversely affect the
defense or settlement of such Claim without the prior written consent of the
Indemnified Party, not to be unreasonably withheld, unless the settlement
involves only the payment of money for which the Indemnified Party will be held
fully harmless against. Additionally, so long as the Indemnifying Party is
defending the Claim in good faith, the Indemnified Party shall not settle any
such Claim or engage in any actions or make any statements that would adversely
affect the defense or settlement of such Claim without the prior written consent
of the Indemnifying Party, not to be unreasonably withheld.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1 OR SECTION 11.2, OR
DAMAGES AVAILABLE FOR (I) A PARTY’S BREACH OF [***], (II) AVANIR’S BREACH OF ITS
OBLIGATIONS UNDER [***] OR OPTINOSE’S BREACH OF ITS OBLIGATIONS UNDER [***] OR
(III) EITHER PARTY’S BREACH OF ITS OBLIGATIONS UNDER [***] OR OPTINOSE’S BREACH
OF ITS OBLIGATIONS UNDER [***].

11.5 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
consistent with normal business practices of prudent companies similarly
situated at all times during which such Party has indemnification obligations
under Section 11.1 or Section 11.2, and which insurance shall be primary in the
event such Party is an Indemnifying Party with respect to a Claim. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11 or that the maintenance of such insurance shall not be construed
to relieve either Party of its other obligations under this Agreement. Each
Party shall provide the other with written evidence of such insurance, including
any policy limits, upon request. Avanir shall provide OptiNose with written
notice at least [***] prior to the cancellation, non-renewal or material change
in any product liability insurance policy held by it, and OptiNose shall provide
Avanir with written notice at least [***] prior to the cancellation, non-renewal
or material change in any general commercial insurance

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-34-



--------------------------------------------------------------------------------

Execution Copy

 

policy held by it. Avanir shall require each sublicensee to maintain insurance
consistent with the requirements of this Section 11.5.

ARTICLE XII

CONFIDENTIALITY

12.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, during the Term and for
a period of [***] thereafter (but with respect to any trade secrets, for such
period of time as long as such information remains a trade secret), each Party
agrees that it shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement, any Confidential Information furnished to it by the other Party
pursuant to this Agreement. The confidentiality and non-use obligations set
forth above shall not apply with respect to any portion of the other Party’s
Confidential Information that the receiving Party can demonstrate with written
evidence:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the disclosing
Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure by the disclosing Party;

(c) becomes generally available to the public or otherwise part of the public
domain after its disclosure by the disclosing Party, other than through any act
or omission of the receiving Party or its Affiliates in breach of this
Agreement;

(d) is disclosed to the receiving Party or its Affiliate on a non-confidential
basis by a Third Party who has a legal right to make such disclosure and who did
not obtain such information directly or indirectly from the disclosing Party; or

(e) is independently discovered or developed by employees or contractors of the
receiving Party or its Affiliate without access to and/or use of or reference to
the other Party’s Confidential Information.

12.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following situations:

(a) exercising its or its Affiliates’ rights under this Agreement, including in
the case of Avanir, for the purpose of developing the Product, seeking,
obtaining and maintaining Regulatory Approvals (including complying with the
requirement of Governmental Authorities with respect to filing for, obtaining
and maintaining Regulatory Approval of the Product) and manufacturing or
commercializing the Product;

(b) Prosecuting or Maintaining Patents in accordance with Section 9.2;

(c) prosecuting or defending litigation or any arbitration proceedings as
contemplated by this Agreement;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-35-



--------------------------------------------------------------------------------

Execution Copy

 

(d) complying with applicable Laws, including regulations promulgated by
security exchanges, court order or administrative subpoenas or orders or
otherwise submitting information to tax or other Governmental Authorities;

(e) disclosure to its or its Affiliates’ employees, agents, consultants,
contractors, licensees, sublicensees or others on a need-to-know basis, provided
that in each case the recipient of such Confidential Information are bound by
written obligations of confidentiality and non-use at least as restrictive in
scope as those set forth in this Article 12 prior to any such disclosure; and

(f) in communication with existing and potential investors, consultants,
advisors (including financial advisors, lawyers and accountants) and others on a
need to know basis in order to further the purposes of this Agreement; provided
that in connection with such disclosure, the disclosing Party shall inform each
disclosee of the confidential nature of such Confidential Information and use
reasonable efforts to cause each disclosee to treat such Confidential
Information as confidential.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause
(d) of this Section 12.2, it shall promptly notify the other Party of such
required disclosure and shall use reasonable efforts to obtain, or to assist the
other Party in obtaining, a protective order or confidential treatment limiting
or preventing the required disclosure, and disclose only the minimum information
necessary for such disclosure; provided that such Confidential Information
disclosed accordingly shall only lose its confidentiality protection for
purposes of such disclosure.

12.3 Terms of Agreement. Each of the Parties agrees [***], except [***]. [***]
the Parties shall agree upon a mutual press release to announce the execution of
this Agreement, a draft of which is attached as Exhibit 12.3, together with a
corresponding Question & Answer outline for use in responding to inquiries about
the Agreement; [***].

12.4 Publication of Product Information. Until [***], prior to its publishing,
publicly presenting and/or submitting for written or oral publication a
manuscript, abstract or the like that includes data generated by or under the
authority of either Party in the performance of activities under the Development
Plan that has not previously been published, such Party shall provide the other
Party a copy thereof for its review and approval, such approval not to be
unreasonably withheld, delayed, or conditioned.

12.5 Equitable Relief. Each Party acknowledges that its breach of this
Article 12 may cause irreparable harm to the other Party, which cannot be
reasonably or adequately compensated in damages in an action at law. By reasons
thereof, each Party agrees that the other Party shall have the right to seek, in
addition to any other remedies it may have under this Agreement or otherwise,
preliminary or permanent injunctive and other equitable relief to prevent or
curtail any actual or threatened breach of the obligations relating to
Confidential Information set forth in this Article 12 by such Party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-36-



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE XIII

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall expire on a country
by country basis upon the Lawful Entry of a Generic Product in a country in the
Licensed Territory (the “Term”). Upon such expiration in a particular country of
the Licensed Territory, the license granted to Avanir in such country of the
Licensed Territory under Section 2.1 shall become a non-exclusive, fully
paid-up, irrevocable and perpetual license.

13.2 Unilateral Termination.

(a) By Avanir. Avanir shall have the right to terminate this Agreement in its
entirety for any or no reason upon [***] prior written notice to OptiNose
referencing this Section 13.2 at any time after [***] the Effective Date.

(b) By OptiNose. OptiNose shall have the right to terminate this Agreement, in
the event that (i) Avanir or its Affiliates commences any Patent Challenge
against OptiNose or procures or assists a Third Party to commence a Patent
Challenge; or (ii) any sublicensee or co-promotion partner of Avanir with
respect to the Product commences any such Patent Challenge, and within [***]
following the commencement thereof, such Patent Challenge is not withdrawn or
Avanir does not terminate its sublicense or co-promotion agreement with such
party who commenced such Patent Challenge. For purposes of this Section 13.2(b),
a “Patent Challenge” means any legal or administrative proceeding to revoke or
challenge the validity of any of the OptiNose Patents, other than (i) a
counterclaim [***], or (ii) a declaratory action proceeding [***].

13.3 Termination for Breach. Each Party shall have the right to terminate this
Agreement in its entirety immediately upon written notice to the other Party if
the other Party materially breaches its obligations under this Agreement and,
after receiving written notice referencing this Section 13.3 and identifying
such material breach in reasonable detail, fails to cure such breach within
[***] from the date of such notice; provided that if the Party alleged to be in
breach disputes such breach, in good faith, by written notice to the other Party
within [***] following receipt of the notice of breach, then the non-breaching
Party shall not have the right to terminate this Agreement pursuant to this
Section 13.3 unless and until it has been determined in accordance with
Article 14 below that this Agreement, was materially breached, and the breaching
Party fails to comply with its obligations hereunder within [***] after such
determination. [***].

13.4 OptiNose Rights upon Early Termination of the Agreement. Upon the early
termination of this Agreement in its entirety by either Party under Section 13.2
or Section 13.3 above, all licenses granted to Avanir under Section 2.1 shall
terminate (it being understood that Avanir may continue to exercise such
licenses on a non-exclusive basis after the effective date of any such
termination to the extent necessary for Avanir to fulfill its obligations under
this Section 13.4) and the following shall apply:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-37-



--------------------------------------------------------------------------------

Execution Copy

 

(a) Regulatory Materials. To the extent not prohibited by applicable Laws,
Avanir shall promptly transfer and assign to OptiNose, in all events during the
Wind-Down Period, all Regulatory Materials and Regulatory Approvals for the
Product in the Licensed Territory;

(b) Avanir License. In the event this Agreement is terminated by Avanir pursuant
to Section 13.2(a) or by OptiNose pursuant to Section 13.2(b) or Section 13.3
(but not if this Agreement is terminated by Avanir pursuant to Section 13.3),
Avanir hereby grants to OptiNose, a [***] license (including the right to grant
and authorize sublicenses) under any [***] Controlled by Avanir or its
Affiliates (or its sublicensees) [***] for OptiNose to assume development and/or
commercialization in the Licensed Territory of the Product then being marketed
by Avanir, in each case solely (i) to develop, use, sell, offer for sale, have
sold, import and otherwise commercialize such Product in the Licensed Territory
or (ii) to make or have made such Product anywhere in the world; provided that
OptiNose agrees not to exercise its rights under such license unless and until
this Agreement is terminated by Avanir in accordance with [***] or by OptiNose
in accordance with [***]. In the event of any such termination of this Agreement
after [***], in consideration of the license granted under this Section 13.4(b),
OptiNose shall pay to Avanir a royalty of [***] of the Net Sales of the Product
by OptiNose, its Affiliates and (sub)licensees of the Product until such time as
the aggregate royalties so paid by OptiNose to Avanir hereunder equal [***]. For
such purposes, the provisions of Sections 1.21, 8.3(b), 8.3(c) and 8.3(d), 8.4,
and 8.6(a), shall apply mutatis mutandis.

(c) Transition Assistance. In the event this Agreement is terminated by Avanir
pursuant to Section 13.2(a) or by OptiNose pursuant to Section 13.2(b) or
Section 13.3 (but not if this Agreement is terminated by Avanir pursuant to
Section 13.3), during the Wind-Down Period, Avanir shall [***] provide such
assistance as may be [***] by OptiNose or its designee, to transfer and/or
transition over to OptiNose all then-existing commercial contractual
arrangements that are necessary for OptiNose to commence or continue developing,
manufacturing or commercializing the Product then being marketed by Avanir, its
Affiliates or sublicensees, in the Licensed Territory, including transferring,
upon request of OptiNose, any agreements or arrangements with Third Party
suppliers or vendors to develop, manufacture, supply, distribute or sell or
otherwise commercialize such Product in the Licensed Territory. To the extent
that any contract between Avanir and a Third Party is not assignable to
OptiNose, then Avanir shall reasonably cooperate with OptiNose to arrange to
continue to provide such services for a reasonable time after termination, but
in no event longer than the Wind-Down Period. In the event that the Agreement is
terminated by OptiNose in accordance with Section 13.2(b) or Section 13.3,
Avanir shall provide the assistance described in this Section 13.4(c) [***]; and

(d) Remaining Inventories; Capital Equipment. OptiNose shall have the right to
purchase from Avanir (i) any and all of the inventory of such Product held by
Avanir as of the effective date of such termination at a price equal to the
actual cost of Avanir to acquire or manufacture such inventory, plus reasonable
and actual Third Party shipping and handling fees (or in the case of Avanir’s
termination of this Agreement pursuant to Section 13.3, at a price equal to
[***], and (ii) any capital equipment specific to the Product owned by Avanir at
[***]. Promptly after the effective date of such termination, Avanir shall
submit to OptiNose a detailed list of its remaining inventory of such Product
and such Product-specific capital equipment. OptiNose shall notify Avanir
whether OptiNose elects to exercise its rights under this

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-38-



--------------------------------------------------------------------------------

Execution Copy

 

Section 13.4(d) within [***] after receiving the notice from Avanir reporting
such inventory and capital equipment as of the effective date of such
termination. If OptiNose does not exercise such right, then subject to Article 8
hereof, Avanir shall have the right to sell or otherwise dispose of the
Product-specific capital equipment at any time and to sell any such remaining
inventory over a period of no greater than the Wind-Down Period, provided that
Avanir shall continue to pay Royalties on such sales of inventory in accordance
with Section 8.3.

(e) Sublicenses. Any contracts with sublicensees of the Product in the Licensed
Territory engaged by Avanir, other than Avanir’s Affiliates, shall [***]. In the
event [***], then the rights of such sublicensees shall [***]. Avanir shall
ensure that its Affiliates and such sublicensees (if not assigned to OptiNose
pursuant to this Section 13.4(e)) shall [***].

13.5 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by OptiNose, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any non-U.S. equivalent thereof
(including Norwegian bankruptcy law, if and to the extent the same is
applicable), licenses of right to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code. The Parties agree that Avanir, as
licensee of certain rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code or any
such non-U.S. equivalent thereof. The Parties further agree that, in the event
of the commencement of a bankruptcy proceeding by or against OptiNose or
OptiNose, Inc. under the U.S. Bankruptcy Code or any applicable non-U.S.
equivalent thereof (including, under Norwegian bankruptcy law, if and to the
extent the same is applicable), Avanir shall have the right to retain any and
all rights licensed to it hereunder, to the maximum extent permitted by Law
(such as under Sections 365(n)(1) and 365(n)(2) of the U.S. Bankruptcy Code or
any such non-U.S. equivalent thereof), subject to any royalties due to OptiNose
as specified hereunder, and be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, which, if not already in Avanir’s possession, shall
be promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon written request therefor by Avanir, unless OptiNose (or
OptiNose, Inc.) elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a), following the rejection of
this Agreement by OptiNose (or OptiNose, Inc.) upon written request therefor by
Avanir.

13.6 Survival. Upon expiration or termination of this Agreement in its entirety
for any reason, this Agreement shall, except as otherwise provided herein, be of
no further force and effect and neither Party shall have any further liability
hereunder. Termination or expiration of this Agreement shall not affect any
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration; provided that [***].
Notwithstanding anything to the contrary, the following provisions shall survive
any termination or expiration of this Agreement in its entirety for the period
of time specified: Articles [***] and Sections [***].

13.7 Nonexclusive Remedy. Exercise of any right of termination afforded to
either Party under this Agreement: (a) shall not prejudice any other legal
rights or remedies either Party have against the other in respect of any breach
of the terms and conditions of this Agreement; and (b) shall be without any
obligation or liability arising from such termination other than such
obligations expressly arising from such termination.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-39-



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE XIV

DISPUTE RESOLUTION

14.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise that relate to either Party’s rights and/or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to arbitration or
litigation. To accomplish this objective, and except for any Committee disputes
which shall be resolved in accordance with the procedures set forth in
Section 3.6 above, the Parties agree to follow the procedures set forth in this
Article 14 to resolve any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, including any subsequent
amendments, or the validity, enforceability, construction, performance or breach
hereof (and including the applicability of this Section 14.1 to any such
controversy or claim), if and when a dispute arises under this Agreement.

14.2 Initial Escalation. Except for any Committee disputes which shall be
resolved in accordance with the procedures set forth in Section 3.6 above and
except as permitted under Section 14.4 and Section 14.5, with respect to all
other disputes arising between the Parties under this Agreement, including with
respect to the interpretation, performance under, enforcement, termination or
invalidity of this Agreement, if the Parties are unable to resolve such dispute
within fifteen (15) days after such dispute is first identified by either Avanir
or OptiNose in writing to the other, either Party shall have the right to refer
such dispute to the [***] of Avanir and OptiNose for attempted resolution by
written notice to the other Party referencing the particular dispute and this
Section 14.2. In such case, the [***] (or an authorized representative
designated by a Party’s [***]) shall have good faith negotiations within [***]
after such notice is received, including, if requested by either Avanir or
OptiNose, at least one (1) in person meeting of the [***] (or their respective
authorized representatives) within [***] after such notice is received. If the
[***] (or their respective authorized representatives) should resolve such
dispute, a memorandum setting forth their agreement will be prepared and signed
by both Avanir and OptiNose if requested by either Party. In all events, the
Parties shall cooperate in an effort to limit the issues for consideration in
such manner as narrowly as reasonably practicable in order to resolve the
dispute.

14.3 Binding Arbitration. If the [***] (or their respective authorized
representatives) are not able to resolve such dispute referred to them under
Section 14.2 pertaining to the interpretation, performance under, enforcement,
termination or invalidity of this Agreement, within such [***] period, such
dispute shall be resolved through final, binding and non-appealable arbitration,
which arbitration may be initiated by either Avanir or OptiNose by written
notice to the other Party referencing the particular dispute and this
Section 14.3 at any time after the conclusion of such [***] period, on the
following basis:

(a) The place of arbitration shall be Orange County, CA, U.S.A., if such
arbitration is initiated by OptiNose and Philadelphia, PA, U.S.A., if such
arbitration is initiated by Avanir. All arbitration proceedings and
communications shall be in English.

(b) The arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (or any successor entity thereto) (“JAMS”) under its rules of
arbitration

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-40-



--------------------------------------------------------------------------------

Execution Copy

 

then in effect (“Rules”) and, to the extent not inconsistent with the Rules, the
Federal Arbitration Act, in each case, except as modified in this Agreement.

(c) The arbitration shall be conducted by a single arbitrator who is mutually
agreed to by the Parties and is (i) significantly experienced with Delaware law;
and (ii) has senior management and or legal/judicial experience. If the Parties
are unable to agree upon the selection of an arbitrator within [***], then the
arbitrator shall be selected in accordance with the Rules; provided however,
that no potential arbitrator shall be appointed unless he or she has agreed in
writing to abide and be bound by the provisions in this Article 14. The
arbitrator shall engage any independent experts with experience in the subject
matter of the dispute as reasonably necessary to advise the arbitrator.

(d) Time is of the essence in the initiation and completion of the arbitration,
and the Parties and the arbitrator shall use all reasonable efforts to complete
any such arbitration (including receiving the final award from such arbitrator)
within [***] from the issuance of notice of a referral of any such dispute to
arbitration. The arbitrator shall determine what discovery will be permitted,
consistent with the goal of limiting the cost and time which the Parties must
expend for discovery; provided that the arbitrator shall permit such discovery
as he or she deems necessary to permit an equitable resolution of the dispute.

(e) Unless clearly erroneous or arbitrary and capricious, the Parties agree that
the decision of the arbitrator shall be the sole, exclusive and binding remedy
between them regarding the dispute presented to the arbitrator. Notwithstanding
Section 15.13 below, any decision of the arbitrator may be entered in a court of
competent jurisdiction for judicial recognition of the decision and an order of
enforcement, including, for the avoidance of doubt, a court of competent
jurisdiction located outside the United States.

(f) Disputes or claims subject to arbitration pursuant to this Section 14.3
include disputes or claims regarding the applicability of this Section 14.3 or
the validity of this Agreement (but excluding disputes or claims under
Section 14.3(h) or Section 14.4).

(g) The arbitrator’s decision shall include the Parties’ relative
responsibilities with respect to the expenses of the arbitration, including each
Party’s responsibility regarding the cost of the arbitration filing and hearing
fees, the cost of any independent expert retained by the arbitrator, and the
cost of the arbitrator and administrative fees of JAMS. Except as specifically
provided in the foregoing sentence, each Party shall bear its own costs and
attorneys’ and witnesses’ fees and associated costs and expenses.

(h) Pending the selection of the arbitrator or pending the arbitrator’s
determination of the merits of any dispute, either Party may seek appropriate
interim or provisional relief from any court of competent jurisdiction, as
provided in Section 15.13 below, as necessary to protect the rights or property
of that Party.

(i) The arbitration proceedings and the decision of the arbitrator shall not be
made public without the joint consent of the Parties and each Party shall
maintain the confidentiality of such proceedings and decision unless the Parties
otherwise agrees in writing;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-41-



--------------------------------------------------------------------------------

Execution Copy

 

provided that either Party may make such disclosures as are permitted for
Confidential Information of the other Party under Article 12 above.

(j) In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable statute of limitations;
provided that such limitation shall be tolled as of the date a Party notifies
the other Party of such dispute, controversy or claim pursuant to this
Article 14.

14.4 Patent and Trademark Dispute Resolution. Any dispute, controversy or claim
relating to the scope, validity, enforceability or Infringement of any Patent
covering the manufacture, use, sale, import or other exploitation of the
Product, or any trademark rights relating to the Product, shall be submitted to
a court of competent jurisdiction as provided in Section 15.13.

ARTICLE XV

MISCELLANEOUS

15.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
which are incorporated by reference herein, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof, including the Confidentiality Agreement. The foregoing
shall not be interpreted as a waiver of any remedies available to either Party
as a result of any breach, prior to the Effective Date, by the other Party of
its obligations pursuant to the Confidentiality Agreement. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth in this Agreement. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

15.2 Force Majeure. A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party referencing this Section 15.2. Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition.
For purposes of this Agreement, force majeure shall include conditions beyond
the control of the affected Party, including an act of God, war, civil
commotion, terrorist act, labor strike or lock-out, epidemic, failure or default
of public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe, and failure of plant
or machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances).

 

-42-



--------------------------------------------------------------------------------

Execution Copy

 

15.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in English in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and shall be deemed to have been given for all purposes:
(a) when received, if hand-delivered or sent by a reputable international
courier service; or (b) upon receipt as evidenced by the date on the return
receipt, if mailed by first class certified or registered airmail, postage
prepaid, return receipt requested; or (c) when transmitted by facsimile
(complete transmission confirmed) or as a PDF attachment to an email (with
response email confirming receipt) and followed with a copy by first class
certified or registered airmail, postage prepaid, return receipt requested.

 

If to OptiNose or OptiNose, Inc.:    OptiNose AS    Pb 288 Roa, 0702    Oslo   
NORWAY    Attn: Chief Executive Office    Email: [***] With a copy to:   
OptiNose, Inc.    1010 Stony Hill Road, Suite 375    Yardley, Pennsylvania 19067
   U.S.A.    Attn: Chief Executive Officer    Email: [***]
With a copy (which shall not constitute notice) to:       Hogan Lovells US LLP
   100 International Drive, Suite 2000    Baltimore, Maryland 21202    U.S.A.   
Attn: Asher M. Rubin    Email: [***] If to Avanir:    Avanir Pharmaceuticals,
Inc.    20 Enterprise, Suite 200    Aliso Viejo, CA 92656    U.S.A.    Attn:
Vice President Legal Affairs    Phone: +1 (949) 389-6700    Fax: +1 (949)
389-6701    Email: [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-43-



--------------------------------------------------------------------------------

Execution Copy

 

   and    Avanir Pharmaceuticals, Inc.    20 Enterprise, Suite 200    Aliso
Viejo, CA 92656    U.S.A.    Attn: Senior Vice President and Chief Business
Officer    Phone: +1 (949) 389-6700    Fax: +1 (949) 389-6701    Email: [***]
With a copy (which shall not constitute notice) to:       Wilson Sonsini
Goodrich & Rosati PC    650 Page Mill Road    Palo Alto, California 94304-1050
   U.S.A.    Attn: Kenneth A. Clark, Esq.             Miranda Biven, Esq.   
Email: [***]

15.4 No Strict Construction; Headings. This Agreement has been prepared jointly
and shall not be strictly construed against either Party. Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision. The headings
of each Article and Section in this Agreement have been inserted for convenience
of reference only and are not intended to limit or expand on the meaning of the
language contained in the particular Article or Section.

15.5 Assignment. Except as permitted under Section 15.6, neither Party may
assign or transfer this Agreement or any rights or obligations hereunder without
the prior written consent of the other Party, except that (a) a Party may make
such an assignment or transfer of this Agreement in its entirety, without the
other Party’s consent, to any Affiliate; (b) Avanir may make such assignment or
transfer of this Agreement in its entirety, without OptiNose’s consent, to a
successor to substantially all of the assets or business of such Party to which
this Agreement relates, whether in a merger, sale of stock, sale of assets or
any other transaction; and (c) OptiNose may make such assignment or transfer of
this Agreement in its entirety, without Avanir’s consent, to a successor to
substantially all of the assets or business of OptiNose AS and OptiNose, Inc.,
whether in a merger, sale of stock, sale of assets or any other transaction .
Any such assignment or transfer to an Affiliate or a permitted successor or
assignee of rights and/or obligations hereunder shall be subject to such
Affiliate or permitted successor or assignee and the assigning Party(ies)
providing written notice to the other Party, and the expressly assuming
performance by the permitted successor or assignee of such rights and/or
obligations. Any permitted assignment or transfer shall be binding on the
permitted successors of the assigning Party. OptiNose shall not assign any
OptiNose IP to any entity other than an entity to whom OptiNose also assigns
this Agreement in its entirety in accordance with the terms of this
Section 15.5. Any assignment, transfer or attempted assignment or transfer by
either Party in violation of the terms of this Section 15.5 shall be null, void
and of no legal effect.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

-44-



--------------------------------------------------------------------------------

Execution Copy

 

15.6 Performance by Affiliates. Each Party may discharge any obligations and
exercise any rights hereunder through any of its Affiliates without the other’s
consent, provided that each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance, and in the case of OptiNose, upon Avanir’s reasonable request,
OptiNose shall notify Avanir of the identity of the Affiliate and the activities
or obligations hereunder that will be, or are being, performed by such
Affiliate. Any breach by a Party’s Affiliate of any of such Party’s obligations
under this Agreement shall be deemed a breach by such Party, and the other Party
may proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

15.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be reasonably
necessary in order to carry out the express purposes and intent of this
Agreement.

15.8 Severability. If any one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provisions shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid, illegal, or unenforceable provision with a valid, legal,
and enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

15.9 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver
referencing this Agreement and the particular matter and particular period of
time for which the waiver is given.

15.10 Independent Contractors. Avanir (on the one hand) and OptiNose (on the
other hand) shall act solely as independent contractors, and nothing in this
Agreement shall be construed to give Avanir (on the one hand) or OptiNose (on
the other hand)the power or authority to act for, bind, or commit the other
Party in any way. Nothing herein shall be construed to create the relationship
of partners, principal and agent, or joint-venture partners between the Parties.

15.11 No Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of, or enforceable by, any Third Party, including any
creditor of either Party. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against
either Party.

15.12 English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the Laws of the State of Delaware, U.S.A.,
without giving effect to any choice of law principles that would require the

 

-45-



--------------------------------------------------------------------------------

Execution Copy

 

application of the Laws of a different jurisdiction, except for disputes
governed by Section 14.4 where federal law governing intellectual property
rights controls. The U.N. Convention on the Sale of Goods shall not apply to
this Agreement.

15.13 Exclusive Jurisdiction. Subject to Article 14 above, each of the Parties
(i) irrevocably consents to the exclusive jurisdiction and venue in the Delaware
Court of Chancery within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any court of
the United States located in the State of Delaware, or, if any such court of the
United States located in the State of Delaware declines to accept jurisdiction
over a particular matter, any state court located in the State of Delaware) and
(ii) agrees that process shall be served upon such Party in the manner set forth
in Section 15.3 above, and that service in such manner shall constitute valid
and sufficient service of process. Each Party waives and covenants not to assert
or plead any objection that such Party might otherwise have to such
jurisdiction, venue, and process. Subject to Article 14 above, each Party hereby
agrees not to commence any legal proceedings relating to or arising out of this
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided herein.

15.14 Counterparts; PDF or Facsimile Signatures. This Agreement may be executed
in one (1) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. This
Agreement may be executed through electronic (including .pdf) or facsimile
transmitted counterparts.

[Signatures on Following Page]

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

AVANIR PHARMACEUTICALS, INC.     OPTINOSE AS By:  

/s/ Keith A. Katkin

    By:  

/s/ Peter K. Miller

Name:   Keith A. Katkin     Name:  

Peter K. Miller

Title:   President and Chief Executive Officer     Title:  

CEO



--------------------------------------------------------------------------------

EXHIBIT 1.28

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 1.29

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 4.1

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 4.3

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 4.5(a)

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 4.5(b)

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 7.3(c)

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT 9.2

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.2(k)

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.3

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 12.3

[***]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.